       Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 1 of 95 Page ID #:909




              1   KENDALL BRILL & KELLY LLP
                  Alan Jay Weil (63153)
              2    ajweil@kbkfirm.com
                  Shauna E. Woods (300339)
              3    swoods@kbkfirm.com
                  10100 Santa Monica Blvd., Suite 1725
              4   Los Angeles, California 90067
                  Telephone: 310.556.2700
              5   Facsimile: 310.556.2705
              6   FINNEGAN, HENDERSON, FARABOW,
                   GARRETT & DUNNER, LLP
              7   Mark Sommers (pro hac vice forthcoming)
                  mark.sommers@finnegan.com
              8   Patrick Rodgers (pro hac vice forthcoming)
                  patrick.rodgers@finnegan.com
              9   901 New York Avenue, NW,
                  Washington, DC 20001-4413
         10       Telephone: (202) 408-4064
                  Facsimile: (202) 408-4400
         11       Morgan E. Smith (SBN 293503)
                  morgan.smith@finnegan.com
         12       3300 Hillview Avenue
                  Palo Alto, CA 94304
         13       Telephone: (650) 849-6600
                  Facsimile: (650) 849-6666
         14
                  Attorneys for Specially Appearing
         15       Defendant Le-Vel Brands, LLC
         16                            UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
         17                                 SOUTHERN DIVISION
         18       THRIVE NATURAL CARE, INC.,               Case No. 2:21-CV-02022-DOC-KES
         19                   Plaintiff,                   DECLARATION OF SHAUNA E.
                                                           WOODS IN SUPPORT OF
         20             v.                                 OPPOSITION TO PLAINTIFF’S
         21       LE-VEL BRANDS, LLC,                      MOTION FOR PRELIMINARY
                                                           INJUNCTION
         22             Defendant.
                                                           Judge:       Hon. David O. Carter
         23                                                Hearing Date: April 12, 2021
                                                           Time:         8:30a.m.
         24                                                Crtrm.:       9D
         25                   REDACTED VERSION OF DOCUMENT PROPOSED
                                      TO BE FILED UNDER SEAL
         26
         27
         28

603289097.1
                                           DECLARATION OF SHAUNA E. WOODS
       Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 2 of 95 Page ID #:910




              1                         DECLARATION OF SHAUNA E. WOODS
              2          I, Shauna E. Woods, declare as follows:
              3          1.     I am an attorney at Kendall Brill & Kelly LLP and am counsel for Le-Vel
              4   Brands, LLC in this action. I am a member in good standing of the State Bar of
              5   California and am admitted to practice before this Court. Except where otherwise
              6   stated, I have personal knowledge of the facts set forth in this Declaration and, if
              7   called as a witness, could and would testify competently to such facts under oath. I
              8   make this declaration in support of Le-Vel’s Opposition to Plaintiff’s Motion for
              9   Preliminary Injunction.
         10              2.     Attached as Exhibit 1 to this declaration is a true and correct copy of the
         11       Expert Report of Dr. Michael J. Barone.
         12              3.     Attached as Exhibit 2 to this declaration is a true and correct copy of the
         13       Expert Rebuttal Report of Ms. Sarah Butler.1
         14              4.     Attached as Exhibit 3 to this declaration is a true and correct copy of the
         15       Declaration of Mr. John Plumpe.
         16              I declare under penalty of perjury of the laws of the United States that the
         17       foregoing is true and correct pursuant to 28 U.S.C. § 1746. This declaration was
         18       executed on 3/22/2021 in Los Angeles, CA.
         19
         20
         21
         22                                                   Shauna E. Woods
         23
         24
         25
         26
         27       1
                   To avoid third-party privacy issues and in the spirit of L.R. 5.2-1 and FRCP 5.2, Le-Vel redacted
                  an individual’s name and photograph that appeared in an image on page 22 in Exhibit 2 and another
         28       image on page 6 of Exhibit C in Exhibit 2.
603289097.1                                                       2
                                                DECLARATION OF SHAUNA E. WOODS
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 3 of 95 Page ID #:911




                  Exhibit 1
            to the Declaration of
             Shauna E. Woods


    REDACTED VERSION OF
   DOCUMENT PROPOSED TO
     BE FILED UNDER SEAL
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 4 of 95 Page ID #:912




                             UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA


  THRIVE NATURAL CARE, INC.,

       Plaintiff,
                                                     Case No.: 2:21-cv-2022
  v.

  LE-VEL BRANDS, LLC,

       Defendant.




                         EXPERT REPORT OF DR. MICHAEL J. BARONE

   Introduction and Qualifications

           1.       I am the Brown-Forman Professor of Marketing at the University of Louisville. I

   received a BA in Economics in 1984 from the University of Michigan, MBA from George

   Washington University in 1990, and Ph.D. in marketing (with psychology as a cognate area)

   from the University of South Carolina in 1994. I have been hired as an expert in a number of

   other matters as indicated in the curriculum vitae (C.V.) in Appendix A to this report. In this

   capacity, I have conducted surveys and offered critiques of surveys conducted by other experts.

           2.       I have published over forty articles on branding and consumer psychology (listed

   in full on my C.V.), including a number of well-cited articles on brand extension strategies, that

   appear in the leading academic journals. Based on my publication record, I have been formally

   recognized as a leading researcher in marketing and consumer psychology. As a result of this

   expertise, I have also been appointed to the Editorial Review Boards, and have served as

   reviewer, for the leading marketing journals. In these roles, I have reviewed the methodologies

   and findings associated with literally hundreds of empirical studies, and journal editors have


                                                    1

                                                Exhibit 1
                                                Page 3
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 5 of 95 Page ID #:913




   relied upon my expertise in marketing strategy and consumer behavior in making decisions to

   accept or reject manuscripts.

          3.      I am being compensated at a rate of $675 per hour for work on expert report

   preparation and at a rate of $775 per hour for time spent testifying. My compensation does not

   depend on the outcome of this case. I also understand that discovery is ongoing in this case; I

   therefore reserve the right to revise and/or supplement my report based on additional materials or

   information that may become available.

   Nature of the Assignment and General Conclusions

          4.      I was retained by the Defendant, Le-Vel Brands, LLC (hereafter, “Defendant”) to

   provide an analysis of the degree to which its brand leverage strategy to introduce new products

   as extensions to the Thrive umbrella brand conforms to best practices based on extant

   understanding of brand extension strategies. I also provide an analysis of the extent to which the

   strategy used by the Plaintiff, Thrive Natural Care, Inc. (hereafter, “Plaintiff”) in extending its

   Thrive brand conforms to these standards.

          5.      My analysis begins with a discussion of various marketplace growth strategies,

   including the use of brand extension strategies whereby new products are introduced under an

   established brand name. As such strategies are designed to leverage the equity or goodwill a

   brand has built up in the minds of its customers, I also define the concept of consumer-based

   brand equity. After reviewing advantages and disadvantages of this branding approach, I discuss

   how consumers are likely to react to brand extensions based on certain characteristics of the

   brands and the new products that are involved.

          6.      These concepts are then applied in an analysis of the various brand extensions

   launched by both the Defendant and the Plaintiff. Based on this analysis, my conclusion is that



                                                     2

                                                 Exhibit 1
                                                 Page 4
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 6 of 95 Page ID #:914




   the Defendant’s approach to extending its Thrive umbrella brand across a variety of health and

   wellness products over time conforms to academic and conventional wisdom regarding best

   practices designed to increase consumer response to such new products. This analysis also

   indicates that the Plaintiff’s approach to extending its Thrive brand from grooming/shaving

   products aimed primarily at males to skincare offerings targeted primarily towards females

   violates a number of these best practices and standards.

   The Use of Brand Extensions as a Growth Strategy for Firms

          7.      Companies often wish to grow in terms of revenues and profits. There are a

   number of strategies by which a firm can achieve this goal (Keller, 490-1), including (1) selling

   more of its current product to its current customers; (2) selling its current products to new

   customers; and (3) selling new products it develops to existing customers. When it involves the

   introduction of new products under an established brand name, this last option is referred to as a

   brand extension strategy. If used appropriately, consumers will transfer the positive image they

   hold for established, successful brands to the extension (Hoyer and MacInnis, 97). As a

   consequence of this “transfer process”, consumers will view the new product more favorably,

   and with greater trust and credibility, than they might otherwise (e.g., if it was introduced under a

   new or unknown brand name).

          8.      This discussion indicates that whether brand extensions will succeed or not

   depends on consumers’ knowledge and feelings regarding the brand, that is, it depends on

   consumer-based brand equity: “the power of a brand lies in what customers have learned, felt,

   seen, and heard about the brand as a result of their experiences over time” (Keller, 49). To this

   end, consumers are particularly likely to purchase a new product introduced as an extension from

   a brand for which they have positive consumer-based brand equity. Importantly, how the brand is



                                                    3

                                                Exhibit 1
                                                Page 5
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 7 of 95 Page ID #:915




   perceived by consumers will also define the products that consumers will accept as natural

   extensions from that brand: “Consumers will decide, based on their brand beliefs and attitudes,

   where they think the brand should go and grant permission (or not) to any marketing action or

   program” (Keller, 51). As a result, new products that are compatible with the equity consumers

   attach to a brand will be viewed as natural extensions of that brand, while others will not.

          9.      Inherent in the use of brand extension strategies is that the new products are

   introduced to consumers who are aware of and hold a favorable image for the brand that appears

   on these extensions. The presence of this consumer-based brand equity can significantly reduce

   the cost of introducing new products for firms and the risk of adopting new products for

   consumers. Using a brand extension strategy to increase acceptance of new products among

   current customers can allow firms to enjoy the benefits of customer retention and brand loyalty

   (Keller, 72). Extending a brand with positive consumer-based brand equity can also help recruit

   target consumers from competing brands, introducing new customers into the brand franchise to

   expand the brand’s footprint in the marketplace. Further, when extensions become successful in

   their own right, they can reinforce or enhance the brand’s image and equity, and can increase the

   likelihood of success for future extensions (Keller, 495).

          10.     However, brand extension strategies employed under other conditions can hold

   significant disadvantages for firms (Keller, 502). For example, poorly-conceived extensions that

   are not compatible with the brand’s equity can create confusion regarding what the brand stands

   for in the minds of consumers. Poorly-executed extensions that do not perform up to the

   standards and expectations consumers hold for the brand can also dilute the brand’s equity and

   alienate its existing customers. Accordingly, this strategy should be used judiciously and under

   conditions that allow consumers to view the new products as naturally extending from the brand.



                                                    4

                                                Exhibit 1
                                                Page 6
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 8 of 95 Page ID #:916




          11.     Guidelines from academic research (Keller, 523) indicate that extensions are more

   likely to be successful under certain conditions. One of the most-studied aspects of brand

   extension strategies indicates the extensions are more successful among consumers who view the

   brand favorably and who perceive a high level of “fit” to exist between the brand and the new

   product. This ‘fit’ is based on the overlap between the consumer-based equity that exists for the

   brand (that is, what consumers know about and associate with that brand) and the new product

   that is being introduced. When the new product involves a product category, attribute, and/or

   benefit that is compatible with the brand, consumers will likely believe that the extension

   naturally fits with the brand’s equity. Similarly, perceptions of fit may be high when the brand

   and extension relate to similar usage situations or user groups (i.e., target markets) (Keller, 525).

          12.     The marketing literature further indicates that the success of brand extensions

   increases when the brand has had past success with extensions. Particularly when the brand has

   successfully launched intermediate extensions between the brand’s initial products and the new

   extension, consumers will permit it to expand even further to other, related categories (Keller,

   524). Brand extensions are also likely to be successful when they are introduced by brands that

   are positioned more broadly vs. more narrowly, as well as by brands that consumers perceive to

   be high-quality, premium, and prestige-oriented (Keller, 525, 527).

   Analysis of the Defendant’s Use of “Thrive” in Marketing its Products

          13.     It is my understanding that the Defendant has positioned it’s Thrive brand “to

   encompass ultra-premium products and premium product lines, to be a new brand for a better

   lifestyle and premium-seeking consumers” (https://le-vel.com/Brand/Philosophy). Relatedly, the

   Defendant uses the Thrive brand to market products containing highly effective and high quality




                                                     5

                                                Exhibit 1
                                                Page 7
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 9 of 95 Page ID #:917




   ingredients designed to help people thrive, that is, to “live healthier, happier lives, both mentally

   and physically” (Hoffman Declaration, ¶3).

          14.     The marketplace has been quite receptive to the Defendant’s Thrive-branded

   products, making the Thrive brand “the most important and powerful asset Le-Vel owns”

   (Hoffman Declaration, ¶24). Indeed, the Thrive brand has attracted over 10 million customers

   who have accounted for over $2B in sales (https://le-vel.com/Home/Achievements). It is also my

   understanding that well over half of all purchasers of Thrive-branded products are repeat

   customers who have previously bought other products offered by the Defendant under its Thrive

   brand (Hoffman Declaration, ¶56). This ability to retain customers is typically indicative of a

   firm’s offerings meeting or exceeding the expectations of its customers. The Defendant’s ability

   to promote such repeat purchasing is also consistent with the levels of engagement exhibited by

   its customers with respect to the Thrive brand, as reflected in over 1 million Facebook followers

   and nearly 10 million views of its YouTube videos (Hoffman Declaration, ¶59).

          15.     Reflecting the Defendant’s positioning of the Thrive brand, I understand that it

   initially launched this brand in August 2012 with separate vitamins designed for both women

   (Thrive W) and men (Thrive M), and shortly thereafter, a protein/meal-replacement shake

   branded as Thrive that was marketed to both female and male consumers (Hoffman Declaration,

   ¶11). Both the vitamin capsules and shake products were each designed to help Le-vel’s

   customers live happier, healthier lifestyles, and look and feel better (Hoffman Declaration, ¶16) .

   Based on the success of these initial products, it is my understanding that a third product for both

   females and males, a skin vitamin patch, was launched shortly afterwards as the Thrive DFT

   (Derma Fusion Technology) (Hoffman Declaration, ¶17). Once applied to the skin, the DFT

   provides a delivery system “designed to infuse the derma (skin) with our unique, premium grade



                                                     6

                                                 Exhibit 1
                                                 Page 8
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 10 of 95 Page ID
                                  #:918



 THRIVE Lifestyle Formula … DFT promotes clean and healthy weight management and an

 overall healthy lifestyle (https://le-vel.com/Products/THRIVE/DFT). By introducing a product

 that customers would apply to their skin to receive benefits related to health and wellbeing, the

 introduction of the Thrive DFT vitamin skin patches began associating the Defendant’s Thrive-

 branded products with the concept of both a person’s skin and that individual’s personal care and

 well-being.

        16.     Collectively, these three products – the initial vitamins (Thrive W and Thrive M)

 and shakes (Thrive) along with the skin vitamin patch (Thrive DFT) – were collectively

 marketed under the umbrella of the Defendant’s Thrive brand as the “Thrive Experience”

 (Hoffman Declaration, ¶19). A commonality among these three products, which were designed

 to be used in conjunction with one another, is that they were created to help both female and

 male consumers live thriving, healthy lifestyles and look and feel better (Hoffman Declaration,

 ¶19). In this way, the Defendant extended its initial Thrive W and M vitamins and Thrive shakes

 into a new category, Thrive DFT skin vitamin patches, which provided similar benefits (that is,

 fostering thriving and healthier lives) among similar customers (that is, females and males

 interested in achieving better health and wellbeing).

        17.     In launching its Thrive Experience products, the Defendant employed numerous

 best practices for brand extensions noted earlier in this report (see ¶11 and ¶12): (a) leveraging a

 brand’s positive equity to introduce new products among current target customers (i.e., female

 and male consumers interested in living healthier lifestyles and looking and feeling better); (b)

 launching new offerings (Thrive DFT skin vitamin patches) that “fit” with products already

 marketed by the brand (Thrive W and Thrive M vitamins, Thrive shakes) that provide similar

 benefits (facilitating better health and wellbeing and looking and feeling better); and (c) offering



                                                  7

                                              Exhibit 1
                                              Page 9
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 11 of 95 Page ID
                                  #:919



 a new product (Thrive DFT skin vitamin patches) after successful products sold under that brand

 (i.e., Thrive W and Thrive M vitamins and Thrive MW shakes).

        18.     Reflecting the Defendant’s use of brand extension strategies that conformed to

 best practices, it is my understanding that consumer acceptance of the Thrive Experience

 products was substantial. Upon launch of the Thrive Experience, sales of the firm’s Thrive W

 and M vitamins, Thrive shakes, and Thrive DFT skin vitamin patch achieved sales of over

                from August 2012 through September 4, 2013 (Hoffman Declaration, ¶22). Sales




-
 of the Defendant’s Thrive Experience products have continued to grow from
                                                                                -     in 2013 to

         today (Hoffman Declaration, ¶22). Thus, the three products that comprise the Thrive

 Experience were well-received by consumers in the marketplace, helping Le-Vel grow its

 customer base and naturally expanding its product line by adding other Thrive-branded products

 designed to help individuals live healthier, happier lifestyles and looking and feeling better

 (Hoffman Declaration, ¶23).

        19.     The success of the Defendant’s Thrive Experience products has served as a driver

 of Le-Vel’s overall success, making the Thrive Experience “the backbone of Le-Vel’s THRIVE

 business, and Le-Vel’s most popular offering (Hoffman Declaration, ¶20). The success of its

 Thrive Experience offerings has helped Le-Vel become the fastest direct sales company to reach

 $1B in sales, with total sales of its Thrive products surpassing $2B in 2019 (Hoffman

 Declaration, ¶29). I understand that the Defendant added other Thrive shake products and many

 different Thrive DFT skin vitamin patches, along with numerous other Thrive vitamins and

 supplements offering a variety of health and wellness benefits (e.g., Thrive TAC DFT, Thrive

 DFT Recharge) (Hoffman Declaration, ¶30, ¶31).




                                                  8

                                              Exhibit 1
                                              Page 10
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 12 of 95 Page ID
                                  #:920



         20.       Following the success of Thrive Experience, it is my understanding that the

 Defendant launched additional product extensions under the Thrive umbrella brand, including

 Thrive Form, a skin vitamin designed to promote firm and healthy skin along with other benefits

 (https://le-vel.com/Products/THRIVE/SGTForm), as well as two additional gel products, Thrive

 Rest and Thrive Move, in 2015 and 2016 (Hoffman Declaration, ¶26). In 2018, the company

 also introduced several Thrive-branded nutritious snacks (Thrive Bites) and protein bars (Thrive

 Pro) (Hoffman Declaration, ¶43).

         21.       Although these consumable (gel and food) items represented different products

 than the vitamins and supplements the Defendant had successfully marketed in the past under the

 Thrive umbrella brand, these new offerings also met numerous criteria to be viewed by

 consumers as natural brand extensions. Specifically, Thrive Form, Thrive Rest, and Thrive Move

 gels, Thrive Bites snacks, and Thrive Pro protein bars were, similar to the Thrive Experience

 products, all designed to encourage greater customer health and wellbeing and looking and

 feeling better.

         22.       In the context of the Thrive Experience offerings, these extensions –Thrive Form,

 Thrive Rest, and Thrive Move gels, Thrive Bites, and Thrive Pro – represented complementary

 products by which customers could achieve their goal of living thriving, healthy lifestyles and

 looking and feeling better. The launch of these products was also supported by the Defendant’s

 earlier successes in extending its Thrive umbrella brand—a factor known to improve the

 effectiveness of brand extension strategies (see ¶12). Likewise, the Defendant’s development of

 Thrive as a premium, high quality brand (https://le-vel.com/Brand/Philosophy) also contributed

 to the successful launch of these product extensions (see ¶12).




                                                    9

                                               Exhibit 1
                                               Page 11
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 13 of 95 Page ID
                                  #:921



        23.     Moreover, by providing benefits compatible with the Thrive Experience products,

 introducing these Thrive-branded gel and food products helped expand the Thrive umbrella

 brand beyond health supplements (including ingestible capsules), and beyond its core skin-based

 patches, to include additional consumable products. Because consumers are often more likely to

 accept extensions from brands that are positioned more broadly vs. narrowly (see ¶12), the

 success of these consumable gels and snack food offerings likely made consumers more

 receptive to seeing the Defendant employ its Thrive umbrella brand on a broader range of

 naturally-related products beyond those sold previously or currently under the Thrive brand.

 The Defendant’s Launch of its Thrive Skin Line of Skincare Products

        24.     After the natural extension of the Thrive brand from health supplements and skin

 vitamin patches to various consumable products intermittently through 2018, it is my

 understanding that the Defendant launched a line of skincare products in April 2019 (Hoffman

 Declaration, ¶47). In introducing these skincare products as Thrive Skin (Hoffman Declaration,

 ¶47), the Defendant leveraged the equity in its Thrive umbrella brand for skincare products as

 anticipated and natural extension of this brand. It is my understanding that the Defendant

 selected “Thrive Skin” as the brand for these skincare products because, by including both

 “Thrive” and “Skin”, these new products would (a) continue the Thrive brand’s association with

 “skin” and “care” that began with its core DFT patches and (b) signal the “skincare” products the

 Thrive brand would identify (Hoffman Declaration, ¶47; see also ¶15 of this report). To assure

 Defendant’s Thrive Skin extension was embraced as such, Le-Vel elected to “mirror” the three-

 step set of products associated with its highly successful Thrive Experience (Thrive W and M

 vitamins, Thrive shakes, and Thrive DFT skin vitamin patch) (Hoffman Declaration, ¶50). Thus,

 when Thrive Skin was launched, it also included a three-step set of skincare products (Thrive



                                                 10

                                             Exhibit 1
                                             Page 12
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 14 of 95 Page ID
                                  #:922



 Skin Peel, Thrive Skin Reduce, and Thrive Skin Restore) (Hoffman Declaration, ¶50). It is my

 understanding that following the introduction of the Defendant’s skincare line, consumers did

 not miss the natural connection between the three-step set of products associated with both

 Thrive Experience and Thrive Skin (Hoffman Declaration, ¶50)

        25.     Including its Thrive Skin products under the Thrive umbrella brand allowed

 consumers to view Thrive Skin offerings within the context of the other THRIVE offerings

 offered by Le-Vel – that is, as products containing highly effective and high quality ingredients

 that are designed to help people live healthier, happier lives and look and feel better (Hoffman

 Declaration, ¶3). This conclusion is supported by the presence of several factors known to

 encourage consumers to transfer the favorable knowledge and feelings they have for a brand over

 to an extension to increase purchase of that new product.

        26.     First, as discussed in this report (see ¶11), this transfer of equity is likely to occur

 when a brand’s customers overlap with individuals who are target consumers for the new

 product. To this end, it is my understanding that approximately three-quarters of customers of the

 Defendant’s Thrive products are female (Hoffman Declaration, ¶58). Compatibly, skincare

 products are targeted primarily toward females, given that nearly twice as many females (65%)

 indicating daily usage of such products as males (37%) (Statista Survey, May 5 to 22, 2017).

 Thus, customers familiar with the Defendant’s Thrive brand are also likely to be purchasers and

 users of skincare products. In this regard, I understand that two-thirds of customers purchasing

 Thrive Skin products had previously purchased other Thrive-branded products (for instance, its

 vitamins or food products) (Hoffman Declaration, ¶56).

        27.     Second, an extension’s success is likely to increase when consumers perceive

 some level of fit between the brand and the new product (see ¶11). The Thrive brand’s



                                                   11

                                               Exhibit 1
                                               Page 13
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 15 of 95 Page ID
                                  #:923



 connection to skin and care dates back to Defendant’s origins, as I understand that one of Le-

 Vel’s founders, Mr. Jason Camper, was the former president of IsXperia and LifeCore Global—

 two supplement companies that naturally expanded into skincare products (Hoffman Declaration,

 ¶9) I further understand that Mr. Camper drove the decision to expand into skincare while at

 those companies (Hoffman Declaration, ¶9) And it is my understanding that the skincare

 suppliers to be used by Le-Vel were the skincare suppliers that Mr. Camper previously used

 while at his former supplement and skincare companies (Hoffman Declaration, ¶46) Finally, I

 understand that numerous Le-Vel customers and promoters were customers and promoters from

 Mr. Camper’s prior supplement and skincare businesses (Hoffman Declaration, ¶10)

 Accordingly, Thrive’s initial customers and promoters were likely to expect some association

 between, on the one hand, Mr. Camper’s new brand and, on the other, skin and care, through

 supplements and/or skincare. These very first skin product associations were quickly confirmed

 with the brand’s launch of its Thrive Derma Fusion Technology (DFT) product, an adhesive

 patch that delivered vitamins and nutrients through the customer’s skin to promote “clean and

 healthy weight management and an overall healthy lifestyle” (https://le-

 vel.com/Products/THRIVE/DFT). The Thrive brand’s connection to skin and care was

 continued with the introduction of its Thrive Form product in March 2016, a consumable vitamin

 gel promoting firm and healthy skin (https://le-vel.com/Products/THRIVE/SGTForm).

        28.     Thus, the Defendant’s history is one in which its Thrive brand appeared on skin

 products (e.g., Thrive DFT), having sold
                                         -        worth of such products, and a myriad of

 products with increasingly more direct connections to the care of skin (e.g., Thrive Skin). As

 such, customers would have likely considered Le-Vel’s launch of Thrive Skin as an expected

 natural and logical extension of the Thrive brand. Evidence of that is suggested by responses to a



                                                 12

                                             Exhibit 1
                                             Page 14
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 16 of 95 Page ID
                                  #:924



 “teaser” campaign the firm conducted in February 2019, just prior to the launch of Thrive Skin in

 April of that year (Hoffman Declaration, ¶51). In this campaign, the firm presented an infinity

 symbol with the words “is coming” directly below it along with the question, “What are your

 guesses?” It is my understanding that some of the Defendant’s Instagram followers posted

 comments indicating that they anticipated the launch of a skincare product under the Thrive

 umbrella brand before the consumers were even aware of the impending launch of Thrive Skin

 (Hoffman Declaration, ¶51).

        29.     Also consistent with the notion that consumers were ready to embrace skincare

 products introduced under the Defendant’s Thrive umbrella brand was the marketplace response



 Within the first 24 hours of that product launch, I understand sales topped
                                                                                 -
 to Thrive Skin. Since launching in 2019, sales of Thrive Skin products have exceeded



                                                                               -    (Hoffman

 Declaration, ¶53), reflecting that consumers (a) readily discerned and anticipated the “fit”

 between the Thrive umbrella brand’s positioning around health/wellbeing and products

 promoting skin care and (b) understand the connection between the equity they held for the

 Thrive umbrella brand and these new skincare products. Based on this success of its Thrive Skin

 products, Le-Vel has further expanded its product line from the first three skincare products to

 various others, including creams, gels, and scrubs (le-vel.com/Products/THRIVE/Skin). I also

 understand that the marketplace receptivity to the Defendant’s skincare products has resulted in

 plans to launch additional Thrive Skin products.

        30.     Third, the expansion of the Defendant’s Thrive brand from health supplements to

 skin care was not made all at once but, rather, represented a steady, natural expansion of the

 Thrive brand that encompassed numerous other extensions. Given that numerous early Le-vel

 customers and promoters following Mr. Camper to the Thrive brand from his prior supplement



                                                 13

                                              Exhibit 1
                                              Page 15
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 17 of 95 Page ID
                                  #:925



 and skincare business, these individuals would have likely been familiar with those earlier

 transitions executed by Mr. Camper with his earlier business from health supplements to skincare

 products. While these skincare products may have been a foreseeable expansion of the Thrive

 brand by certain consumers (see ¶28 of this report), that product expansion notably followed

 successful extensions from health supplements, consumable gels, nutritious snack foods that

 were all introduced under the umbrella of its Thrive brand. As noted elsewhere (¶12), the

 existence of such prior successful extensions increases consumers’ receptivity to additional,

 related new products offered under that brand.

        31.     These intermediate extensions involving consumables and healthy snack foods

 broadened perception of the Thrive brand beyond health supplements in positioning the brand

 more generally as a health and wellness brand so that consumers would anticipate the launch of

 additional new products, consistent with strategies used by Le-Vel’s competitors, as noted below

 (¶32). Having previously run supplement companies that expanded into skincare products, Le-

 Vel’s founder was no doubt well acquainted with such an expansion as well as with the details of

 introducing skincare products by a supplement company. The broadening of the Thrive brand

 allowed consumers to view other new products (such as Thrive Skin) as natural extensions of the

 brand, consistent with other competing or like companies (see this report, ¶12), as reflected in

 social media posts made by Thrive customers reflecting the complementary nature of Le-Vel’s

 Thrive Skin products and other Thrive-branded products offered by the Defendant (Hoffman

 Declaration, ¶52). This consumer receptivity to Thrive Skin products, as reflected in sales of



-       within 24 hours and exceeding
                                        -      since April 2019 (Hoffman Declaration, ¶53), also

 supports a conclusion that consumers viewed these skincare products as natural extensions to the

 Defendant’s Thrive brand.



                                                  14

                                             Exhibit 1
                                             Page 16
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 18 of 95 Page ID
                                  #:926



        32.      Consumers viewing skincare products as natural extensions from brands

 marketing health supplements come as no surprise. Indeed, in the marketplace, numerous

 prominent health supplement companies offer skincare products (e.g., GNC, Vitamin Shoppe,

 Goop, Garden of Life, Bluebonnet Nutrition), as have more like-positioned direct sales

 companies such as Beachbody, Isagenix, Herbalife, Amway, and Shaklee (Hoffman Declaration,

 ¶44). Accordingly, it is little wonder that consumers expect successful brands that market health

 supplements to also sell skincare products and to therefore view the skincare products as

 representing natural extensions from such brands. In fact, the staggering sales of Thrive Skin

 from April 2019 to date (
                           -      ) establish with little more that skincare was a very foreseeable

 and successful natural product expansion for Le-Vel’s Thrive house brand, itself having

 generated
             -     in total sales since 2012.

 Analysis of the Plaintiff’s Use of “Thrive” in Marketing its Products

        33.      According to the Complaint (¶24), the Plaintiff, Thrive Natural Care, Inc.,

 markets grooming products such as beard oil to men and also sells products such as sunscreen,

 cleansers, and moisturizers to both male and female consumers. Based on the Complaint

 (Complaint, ¶2) and the Plaintiff’s website (www.thrivecare.co), Thrive was initially, and still is,

 positioned as a sustainable brand intended to appeal to consumers with an affinity for

 sustainably-sourced products (Complaint, ¶19). This positioning is built around several

 dimensions, including the use of agricultural methods that help regenerate ecosystems

 (Complaint, ¶2; www.thrivecare.co) and the use of natural ingredients from native plaints

 (Complaint, ¶19).

        34.      Based on both the deployment and the marketing of these practices, the Plaintiff

 has “positioned Thrive on the leading edge of healthy, natural, and sustainable” (Complaint,



                                                   15

                                                Exhibit 1
                                                Page 17
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 19 of 95 Page ID
                                  #:927



 ¶19). This focus on natural products and sustainable practices, if acknowledged by the

 marketplace, would result in a consumer-based brand equity for the Plaintiff’s Thrive brand that

 is quite different from the premium lifestyle positioning created by the Defendant for its Thrive

 brand, that is, as a premium lifestyle brand targeted to premium-seeking consumers seeking a

 better lifestyle (https://le-vel.com/Brand/Philosophy).

        35.     It is my understanding that Plaintiff alleges first use of the Thrive brand in

 September 2013, at that time, marketing three grooming products (a face wash, shave oil, and

 face balm). Market research indicates that shaving-related products such as those initially sold by

 the Plaintiff under the Thrive brand (e.g., beard oil) are targeted heavily toward men: 70% of

 males (versus 0% of females) report using shaving products daily or several times a week

 (Statista Survey, May 5 to 22, 2017). This targeting and positioning of its Thrive brand to males

 is also apparent in the Plaintiff’s historical marketing of its products with hashtags that clearly

 make reference to a male target market. A review of materials including the Plaintiff’s website

 social media show that it targeted males through the use of various male-related hashtags in 2015

 (e.g., #mensgrooming, #mensstyle, #mensskincare, #skincareformen), in 2016 (#men,

 #mengrooming, #mangrooming), in 2017 (#mensgrooming, #mengrooming, #menstyle), in 2018

 (mensgrooming, #beardcare, #beardoil, #fathersday, #beards, #bearded), in 2019

 (#mensgroomingproducts, #mengrooming, #mensproducts, #menskincare), and in 2020

 (#fathersday, #fathersdaygift).

        36.     In the Complaint (¶19), the Plaintiff alleges that it targets both males and females

 with its products. As support for its claim that it targets not only males with its beard oil products

 but also females with its sunscreen, cleansers, and moisturizers, the Plaintiff discusses an article

 it published on November 21, 2019 titled “I’m a Women and I Use Thrive Natural Care. Here’s



                                                   16

                                               Exhibit 1
                                               Page 18
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 20 of 95 Page ID
                                  #:928



 Why” (https://thrivecare.co/blogs/news). Nearly all of the other blogs posted to the Plaintiff’s

 website reference products for males, feature images of products with males, refer to male athlete

 endorsers, and/or are posted with the tag ‘Mens Grooming Products’, making it difficult to

 discern to what degree it has positioned Thrive as a brand that “targets a unisex audience”

 (Complaint, ¶19).

        37.     Several factors complicate the Plaintiff’s transition of its Thrive brand from one

 that initially focused on men’s grooming products (e.g., shaving oils) to one that can be extended

 to encompass the sunscreens, cleansers, and moisturizers it claims to target to female consumers

 (Complaint, ¶19). As discussed earlier (¶11), there are several important determinants of a brand

 extension’s success, including: (a) that consumers are familiar with and have positive

 knowledge and feelings about the brand that is to be extended (i.e., that consumer-based brand

 equity exists) and (b) that the new product is seen as “fitting” the brand’s equity, including the

 consumers and products with which it is associated.

        38.     As noted elsewhere in this report (see ¶26 and ¶35), shaving products such as the

 beard oil initially sold by the Plaintiff under the Thrive brand are targeted heavily toward men,

 with the majority (70%) of males (versus 0% of females) reporting frequent use of these products

 (Statista Survey, May 5 to 22, 2017). In contrast, the use of skincare products skew heavily

 toward females, with nearly twice as many females (65%) indicating daily usage versus males

 (37%) (Statista Survey, May 5 to 22, 2017).

        39.     Thus, there would seem to be little natural overlap in the customer segments

 initially targeted by Plaintiff with its Thrive-branded grooming products (males) in relation to

 those consumers it subsequently sought to engage with its Thrive-branded skincare products.

 Importantly, the rationale for using a brand extension strategy is that placing an existing brand on



                                                  17

                                               Exhibit 1
                                               Page 19
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 21 of 95 Page ID
                                  #:929



 a new product will leverage the brand’s familiarity and equity with current customers to facilitate

 adoption of that new product. This is difficult to achieve when the new products (skincare

 offerings) and new customer segment (females) are very different from the initial product

 (grooming products such as shaving oils) and initial customer segment (males) upon which the

 brand has developed its equity. Accordingly, expanding a brand’s equity that has been built on

 male grooming products into gender-neutral products targeted at a unisex demographic would

 require a significant brand repositioning as opposed to representing a natural extension of the

 brand’s existing equity with customers.

 Conclusions

        40.     Based on the analysis offered in this report (¶13 - ¶32), it is my conclusion that

 the Defendant has followed best practices in introducing numerous, foreseeable new products

 that leverage the equity of its Thrive brand (i.e., as a brand offering products designed to help

 customers live healthier and happier lifestyles and look and feel better). As a consequence,

 consumers encountering Le-Vel’s Thrive Skin skincare products in 2019 were likely to perceive

 these offerings as anticipated, natural extensions to the other health and wellness products

 successfully marketed by the Defendant under its Thrive umbrella brand, including health

 supplements and vitamins, core skin vitamin patches, skin vitamin gels, healthy snack foods and

 shakes. Consistent with this conclusion are sales and other data reflecting the significant,

 positive marketplace response to all Thrive-branded offerings and to the Thrive Skin skincare

 products marketed by the Defendant under its Thrive umbrella brand. It is also important to note

 that this extension from the Thrive-branded supplements initially launched by the Defendant

 (Thrive Experience) to the skincare products at issue in this matter (Thrive Skin) represents an

 established expansion of product offerings that consumers have seen and are acquainted with



                                                  18

                                              Exhibit 1
                                              Page 20
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 22 of 95 Page ID
                                  #:930


  through some of the biggest and most respected vitamin and supplement brands in the country, as

  well as Le-Vel' s like positioned competitors and, of course, Le-Vel founder Jason Camper's two

  prior supplement and skincare product companies.

         41.     In contrast, my analysis regarding the Plaintiffs extension of its Thrive brand

  (133 - 139) leads me to conclude that it is less likely that consumers would have seen or

  anticipated Plaintiffs stark transition of its Thrive brand from what was initially grooming

  products (e.g., shaving oils) marketed primarily to males into unisex skincare products also

  targeted to female consumers. As noted in this report (18), it is well-accepted that how a brand

  has been marketed in the past, and how consumers view the brand based on those past firm

  actions, will determine what new products they will view to be natural extensions of that brand.

  The difference in products and target markets associated with the Plaintiffs marketing efforts

  would make it difficult for consumers to view the skincare products subsequently offered by the

  Plaintiff under its Thrive brand as naturally extended from a brand positioned initially as a men's

  grooming.




         Dr. Michael J. Barone

         March 22, 2021




                                                  19




                                            Exhibit 1
                                            Page 21
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 23 of 95 Page ID
                                  #:931



                                      REFERENCED WORKS



 Complaint
 Hoyer, Wayne D. and Deborah J. MacInnis (2008), Consumer Behavior, 5ed., Mason, OH:
 South-Western.
 Keller, Kevin Lane (2008), Strategic Brand Management: Building, Measuring, and Managing
 Brand Equity, 3ed., Upper Saddle River, NJ: Pearson Education, Inc.
 Statista Survey, May 5 to 22, 2017




                                              20

                                           Exhibit 1
                                           Page 22
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 24 of 95 Page ID
                                  #:932



              APPENDIX: CURRICULUM VITAE OF MICHAEL J. BARONE

                                         MICHAEL J. BARONE

 Marketing Department, Room 162                                                     P: 502-852-3470
 College of Business, University of Louisville                                      F: 502-852-7672
 Louisville, KY 40292                                                E: michael.barone@louisville.edu


 EDUCATION

 Ph.D., Marketing, University of South Carolina, 1994
 M.B.A., George Washington University, 1990
 B.A., Economics, University of Michigan, 1984

 ACADEMIC EXPERIENCE

 Professor of Marketing and Brown-Forman Endowed Chair (07/18 - present), University of Louisville
 Professor of Marketing and University Scholar (07/10 – 06/18), University of Louisville
 Associate Professor of Marketing and University Scholar (07/07- 06/10), University of Louisville
 Associate Professor of Marketing (4/00–06/07) & Dean’s Faculty Fellow (6/05-06/07), Iowa State Univ.
 Assistant Professor of Marketing, Iowa State University (6/97 – 4/00)
 Assistant Professor of Marketing, Florida International University (FIU), 9/95 - 5/97
 Assistant Professor of Marketing, Clark University, 9/94 – 6/95

 HONORS AND AWARDS

 Research-Related
 Top Productive Researchers in the Premier AMA Journals, 2009-2013 (AMA DocSIG, 2014)
 Top Productive Researchers in the Premier AMA Journals, 2010-2014 (AMA DocSIG, 2015)
 Recipient, Research Award, UofL COB – 2010, 2013, 2014, 2015.
 Top 25 Productive Advertising Researchers, 1997-2006 (Journal of Advertising, 2008).
 Top Productive Researchers in Marketing, 2000-2007 (AMA DocSIG, 2008)
 “High Honors” distinction, Honor Roll of Consumer Researchers (Blackwell, Miniard, & Engel 2006).
 Recipient, Dean's Advisory Council Research Award, ISU COB - 1999, 2005.
 Nominee, Dean's Advisory Council Research Award, ISU COB - 1998, 1999, 2000, 2001, 2005, 2006.
 Nominee, Early Achievement in Research Award, ISU - 1999.
 Nominee, Don Lehmann Award (best dissertation-based article in JMR/JM) - 1999.

 Teaching-Related
 Recipient, Graduate Teaching Award, UofL COB, 2010-2011.
 Recipient, IMBA Professor the Year, UofL COB, 2009-2010.
 Nominee, Faculty Favorite, UofL Delphi Center, 2007 – 2010, 2012, 2017.
 Recipient, Delta Sigma Pi Marketing Professor of the Year - 2003.
 Recipient, Business Council Outstanding Teacher Award, ISU College of Business - 2000.
 Recipient, Business Council Teacher of the Month, ISU College of Business - September 2001.
 Nominee, Veishea Faculty of the Year, ISU - 2000, 2001, 2004, 2006, 2007.
 Nominee, Dean's Advisory Council UG Teaching Award, ISU Business College – 1999-2002, 2004, 2006.
 ISU Interfraternity Council/Panhellenic Council Outstanding Faculty Member - 1999, 2000, 2001, 2003,
 2005.


                                                    21

                                                 Exhibit 1
                                                 Page 23
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 25 of 95 Page ID
                                  #:933


 Other
 Top Reviewer, Journal of Consumer Psychology, 2009, 2010, 2016.
 Outstanding Reviewer, Journal of Advertising, 2004, 2011
 Outstanding Reviewer (Honorable Mention), Journal of Advertising, 2008
 Recipient, Faculty Excellence Award, UofL COB –2010, 2013.
 Recipient, Dean’s Advisory Council Business Impact Award, ISU College of Business (2006).
 American Marketing Association Doctoral Consortium Fellow, 1993
 Beta Gamma Sigma, George Washington University and University of South Carolina
 Merit Scholarship Award, University of Michigan, 1981.

 JOURNAL ARTICLES

 Kwon, Mina, Andrew Manikas, and Michael J. Barone (2020), “(Not) Near and Dear: COVID-19
    Concerns Increase Consumer Preference for Products and Services that are Not ‘Near Me,’” Journal
    of the Association for Consumer Research, forthcoming.

 Kulow, Katina, Mina Kwon, and Michael J. Barone (2020), “Does Seeing Bad Make You Do Good? How
    Witnessing Retail Transgressions Influences Responses to Cause Marketing Offers,” Journal of
    Business Research, forthcoming.

 Li, Xingbo, Michael J. Barone, Shailendra P. Jain, and Mina Kwon (2020), “The Challenge of Being a
     Challenger: Social Dominance Orientation Shapes the Impact of “Challenger vs. Leader”
     Comparisons,” Journal of Consumer Psychology, forthcoming.

 Barone, Michael J., Keith Coulter, and Xingbo Li (2020), “The Upside of Down: How a Price’s Vertical
    Location Influences its Evaluation,” Journal of Retailing, in press,
    https://doi.org/10.1016/j.jretai.2020.02.003

 Kwon, Mina and Michael J. Barone (2020), “A World of Mistrust: Fake News, Mistrust Mindsets, and
   Product Evaluations,” Journal of the Association for Consumer Research, 5 (2), 206-219

 Miao, Chao, Michael J. Barone, Shanshan Qian, and Ronald H. Humphrey (2019). “Emotional Intelligence
    and Service Quality: A Meta-analysis with Initial Evidence on Cross-cultural Factors and Future
    Research Directions,” Marketing Letters, 30 (3-4), 335-347.

 Barone, Michael J., Xingbo Li, Karen Page Winterich, and Keith B. Lyle (2018), “Social-Spatial Effects
    in Pricing: When and How Vertical Orientations Shape Processing of Price Comparisons,” Customer
    Needs and Solutions, 5, 137-145.

 Barone, Michael J., TJ Bae, Shanshan Qian, and Jason D’Mello (2017), “Power and the Appeal of the
     Deal: How Consumers Value the Control Provided by Pay What You Want Pricing,” Marketing
     Letters, 28 (3), 437-447.

 Barone, Michael J., Sasha Fedorikhin, and David E. Hansen (2017), “The Influence of Positive Affect
    on Consideration Set Formation in Memory-Based Choice,” Marketing Letters, 28 (1), 59-69.

 Barone, Michael J. and Karen Page Winterich (2016), “When Does Green Make You Greedy or Go
     Green? The Influence of Green Color Primes on Consumers’ Promotion Preferences,” Customer
     Needs and Solutions, 3 (1), 3-10, lead article.



                                                  22

                                               Exhibit 1
                                               Page 24
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 26 of 95 Page ID
                                  #:934


 DeCarlo, Thomas, Tirthankar Roy, and Michael J. Barone (2015), “How Sales Manager Experience and
     Historical Data Trends Affect Decision Making,” European Journal of Marketing, 49 (9/10), 1484-
     1504.

 Winterich, Karen Page, Robert E. Carter, Michael J. Barone, Ram Janakiraman, and Ram Bezawada
     (2015), “’Tis Better To Give Than Receive? How Gender, Age, and Residence Segments Vary in
     Their Choice of Discount- Versus Donation-Based Promotions,” Journal of Consumer Psychology,
     25 (4), 622-634.

 Barone, Michael J., Keith B. Lyle, and Karen Page Winterich (2015), “When Deal Depth Doesn’t Matter:
    How Handedness Consistency Influences Consumer Response to Horizontal versus Vertical Price
    Comparisons,” Marketing Letters, 26 (2), 213-223.

 Logsdon, M. Cynthia , Gary Bennett, Rik Crutzen, LuAnn Martin, Diane Eckert, Ashley Robertson, John
    Myers, Roselyn Tomasulo, Jennifer Gregg, Michael Barone, Tania Lynch, Laura Flamini (2014),
    “Preferred Health Resources and Use of Social Media to Obtain Health and Depression Information
    by Adolescent Mothers,” Journal of Child and Adolescent Psychiatric Nursing,
    DOI: 10.1111/jcap.12083

 Barone, Michael J. and Robert D. Jewell (2013), “The Interactive Effects of Advertising Content and
    Context on Persuasion: How Brand Innovativeness Creates Advertising Flexibility,” Journal of the
    Academy of Marketing Science, 42 (3), 309-321.

 Logsdon, M. Cynthia, Michael Barone, Tania Lynch, Ashley Robertson, John Myers, David Morrison,
    Sara York, and Jennifer Gregg (2013), “Testing of a Prototype Web Based Intervention for
    Adolescent Mothers on Postpartum Depression,” Applied Nursing Research, 26, 143-145.

 Miniard, Paul W., Shazad Mohammed, Michael J. Barone, and Cecilia Alvarez (2013), “Retailers’ Use of
    Partially Comparative Pricing: From Across-Category to Within-Category Effects,” Journal of
    Marketing, (77) July, 33-48.

 Barone, Michael J. and Robert D. Jewell (2013), “The Innovator’s License: The Latitude to Deviate from
    Category Norms,” Journal of Marketing, 70 (January), 120-134.

 Barone, Michael J. and Robert D. Jewell (2013), “How Category Advertising Norms and Consumer
    Counter-Conformity Influence Comparative Advertising Effectiveness,” Journal of Consumer
    Psychology, 22 (October), 496-506.

 Barone, Michael J. and Thomas E. DeCarlo (2012), “Managers’ Reliance on Performance Trends in
    Evaluating Employees: The Moderating Roles of Evaluation Task and Firm Strategic Orientation,”
    Journal of Personal Selling & Sales Management, 32 (2), 207-224.

 DeCarlo, Thomas E. and Michael. J. Barone (2012), “The Interactive Effects of Sales Presentation,
    Consumer Suspicion, and Positive Mood on Salesperson Evaluations and Product Purchase
    Intentions,” Journal of Personal Selling and Sales Management, 33 (1), 53-66.

 Winterich, Karen Page and Michael J. Barone (2011), “Warm Glow or Cold, Hard Cash? Social Identity
    Effects on Consumer Choice for Donation versus Discount Promotions,” Journal of Marketing
    Research, 48 (October), 855-868.



                                                    23

                                                Exhibit 1
                                                Page 25
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 27 of 95 Page ID
                                  #:935


 Barone, Michael J. and Tirthankar Roy (2010a), “Does Exclusivity Always Pay Off? Exclusive Price
    Promotions and Consumer Response,” Journal of Marketing, 74 (March), 121-132.

 Barone, Michael J. and Tirthankar Roy (2010b), “The Effect of Deal Exclusivity on Consumer Response
    to Targeted Price Promotions: A Social Identification Perspective,” Journal of Consumer Psychology,
    20 (1), 78-89.

 DeCarlo, Thomas E. and Michael J. Barone (2009), “With Suspicious (But Happy) Minds: Mood’s
   Ability to Neutralize the Effects of Suspicion on Persuasion,” Journal of Consumer Psychology, 19(3),
   326-333.

 Laczniak, Russell N., R. Kenneth Teas and Michael J. Barone (2008), “It All Depends on How You Define
    Persuasion: A Rejoinder to Lawrence Gibson’s Commentary,’” Marketing Research, 20 (Spring), 43-44.

 Barone, Michael J., Andrew T. Norman, and Anthony D. Miyazaki (2007), “Consumer Response to Cause
    Related Marketing Strategies for Retail Goods: Is More or Less Fit Better?” Journal of Retailing, 83
    (4), 437-445.

 Jewell, Robert D. and Michael J. Barone (2007), “Norm Violations and the Role of Marketplace
    Comparisons in Positioning Brands,” Journal of the Academy of Marketing Science, 35, 550-559.

 Laczniak, Russell N., Michael J. Barone and R. Kenneth Teas (2007), “On Determining Persuasion in a
    Copy Test Setting,” Marketing Research, 19 (Winter), 30-36.

 Miniard, Paul W., Michael J. Barone, Randall L. Rose, and Kenneth C. Manning (2006), "A Further
   Assessment of Indirect Comparative Advertising Claims of Superiority over All Competitors," Journal
   of Advertising, 35 (4), 53-64.

 Barone, Michael J. (2005), “The Interactive Effects of Mood and Involvement on Brand Extension
   Evaluations,” Journal of Consumer Psychology, 15 (3), 263-270.

 Barone, Michael J., Valerie E. Taylor, and Joel E. Urbany (2005), "Advertising Signaling Effects for New
   Brands: The Moderating Role of Perceived Brand Differences,” Journal of Marketing Theory &
   Practice, 13 (1), 1-13, lead article.

 Barone, Michael J., Kenneth C. Manning, and Paul W. Miniard (2004), “Consumer Response to Retailers’
   Use of Partially Comparative Pricing,” Journal of Marketing, 68 (July), 37-47.

 Barone, Michael J., Kay M. Palan, and Paul W. Miniard (2004), "Brand Usage and Gender as Moderators
   of the Deception Associated with Comparative Advertising,” Journal of Advertising, 33 (Spring), 19-28.

 Barone, Michael J. and Paul W. Miniard (2002), “Mood and Brand Extension Judgments: Asymmetric
   Effects for Desirable versus Undesirable Brands,” Journal of Consumer Psychology, 12 (4), 283-290.

 Manning, Kenneth C., Paul W. Miniard, Michael J. Barone, and Randall L. Rose (2001), "Understanding
   the Mental Representations Created by Comparative Advertising," Journal of Advertising, 30(Summer),
   27-39.

 Barone, Michael J., Paul W. Miniard, and Jean B. Romeo (2000), "The Influence of Positive Mood on
   Brand Extension Evaluations," Journal of Consumer Research, 26 (March), 387-402.


                                                    24

                                                Exhibit 1
                                                Page 26
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 28 of 95 Page ID
                                  #:936


 Barone, Michael J., Anthony D. Miyazaki, and Kimberly A. Taylor (2000), “Does One Good Turn
   Deserve Another? Examining the Influence of Cause-Related Marketing Efforts on Consumer Choice,”
   Journal of the Academy of Marketing Science, 28 (2), 250-264.

 Li, Fuan, Paul W. Miniard, and Michael J. Barone (2000), "The Facilitating Influence of Consumer
    Knowledge on the Effectiveness of Daily Value Information," Journal of the Academy of Marketing
    Science, 28 (3), 425-436.

 Barone, Michael J. and Paul W. Miniard (1999), "How and When Factual Ad Claims Can Mislead
   Consumers: Examining the Deceptive Consequences of Copy x Copy Interactions For Partial
   Comparative Ads," Journal of Marketing Research, 36 (February), 58-74.

 Barone, Michael J., Randall L. Rose, Paul W. Miniard, and Ken C. Manning (1999), "Enhancing the
   Detection of Misleading Comparative Advertising," Journal of Advertising Research, 39
   (September/October), 43-50.

 Barone, Michael J., Terence A. Shimp, and David E. Sprott (1999), “Product Ownership as a Moderator of
   Self-Congruity Effects in Consumer Behavior,” Marketing Letters, 10 (February), 75-86.

 Miniard, Paul W., Randall L. Rose, Kenneth C. Manning, and Michael J. Barone (1998), "Tracking the
   Effects of Comparative and Noncomparative Advertising Using Relative and Nonrelative Measures: A
   Test of the Framing Correspondence Hypothesis," Journal of Business Research, 41 (February), 137-
   144.

 Barone, Michael J., Terence A. Shimp, and David E. Sprott (1997a), "Mere Ownership Revisited: A
    Robust Effect?" Journal of Consumer Psychology, 6 (3), 257-284.

 Barone, Michael J., Terence A. Shimp, and David E. Sprott (1997b), "A Commentary on the Mere
    Ownership Effect: 'More There Than Meets Their Eyes' or 'Less There Than They Would Have Us
    Believe?'" Journal of Consumer Psychology, 6 (3), 299-311.

 Miniard, Paul W. and Michael J. Barone (1997), "The Case for Noncognitive Determinants of Attitude: A
    Critique of Fishbein and Middlestadt," Journal of Consumer Psychology, 6 (1), 77-92.

 Barone, Michael J., Randall L. Rose, Kenneth C. Manning, and Paul W. Miniard (1996), “Another Look at
    the Impact of Reference Information on Consumer Impressions of Nutrition Information," Journal of
    Public Policy and Marketing, 15 (Spring), 55-62.

 Miniard, Paul W., Randall L. Rose, Michael J. Barone, and Kenneth C. Manning (1993), "On the Need for
    Relative Measurements in Assessing Comparative Advertising Effects," Journal of Advertising, 22
    (September), 41-57.

 Rose, Randall L., Paul W. Miniard, Michael J. Barone, Kenneth C. Manning, and Brian D. Till (1993),
    "When Persuasion Goes Undetected: The Case of Comparative Advertising," Journal of Marketing
    Research, 30 (August), 315-330.




                                                   25

                                               Exhibit 1
                                               Page 27
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 29 of 95 Page ID
                                  #:937


 Editorial Review Boards

 Journal of Consumer Research (Member), 2015 – Present
 Journal of Consumer Psychology (Member), 2004 – Present
 Journal of the Academy of Marketing Science (Member), 2008 – Present
 Journal of Retailing (Member), 2020-Present.
 Marketing Letters (Member), 2013 – Present
 Journal of Advertising (Member), 2003 – 2010 (Resigned)
 Journal of Business Research (Member), 2006 – 2009 (Resigned)
 Journal of Current Issues and Research in Advertising (Member), 2009 – 2010 (Resigned)
 Academy of Marketing Science Review (Member), 1999 – 2009.
 Journal of Consumer and Market Research (Member), 1998 – 1999.

 Reviewer - Journals
 Journal of Consumer Research (2002-2014)
 Journal of Marketing Research (1998-Present)
 International Journal of Research in Marketing (2013-Present)
 Journal of Marketing (2003-Present)
 Journal of Consumer Psychology (2002-2004)
 Journal of the Academy of Marketing Science (2006-2008)
 Marketing Letters (2005-2013)
 Journal of Advertising (2003-Present)
 Journal of Business Research (2010-Present)
 Journal of Retailing (1997-2019)
 Journal of Public Policy and Marketing (1998-Present)
  Journal of Information Technology (1999-Present)
 European Journal of Social Psychology (2003 – Present)
 Journal of Managerial Psychology (2005-Present).

 Reviewer - Conference Proceedings
 Association for Consumer Research Conference (1995 – 2006, 2008-2011, 2017-2018)
 Society for Consumer Psychology Conference (2000-2004, 2006-2009, 2019-Present)
 American Marketing Association Conference (1996, 1998 – 2005, 2009-2010)
 Advances in Marketing Science Conference (2010-2011)
 European Marketing Academy Conference (2009-2011)
 Marketing and Public Policy Conference (1999, 2002)
 American Association of Advertising Conference (2002, 2004).

 Reviewer - Text Books
 Principles of Marketing (1e), Peter Dickson et al. (Reviewed Pricing Chapter written by J. Urbany).




                                                     26

                                                 Exhibit 1
                                                 Page 28
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 30 of 95 Page ID
                                  #:938


 INDUSTRY AND CONSULTING EXPERIENCE

 Expert Witness

 Retained by Ray Quinney & Nebeker for expert consumer services re: Alfwear, Inc. v. Kulkote, LLC.

 Retained by Finnegan, Henderson, Farabow, Garrett & Dunner, LLP for expert consulting services re:
 Gibson Brands, Inc., v. Armadillo Distribution Enterprises, Inc.

 Retained by Hovey Williams LLP for expert consulting services re: Sportspower, Ltd.. v. Crowntec., Ltd.
 (consulting expert).

 Retained by Kelly IP, LLP for expert consulting services re: World Wildlife Fund, Inc. v. Panda Restaurant
 Group, Inc.

 Retained by Kelly IP, LLP for expert consulting services re: Teton Gravity. LLC v. ETW Corp.

 Retained by Kelly IP, LLP for expert consulting services re: Cobra Engineering, Inc. v. Harley Davidson
 USA (consulting expert).

 Retained by Morgan, Lewis, and Bockius, LLP for expert consulting services re: Ocusoft, Inc. v. Walgreen
 Co. & Walgreens.com, Inc.

 Retained by Jaburg Wilk LLP for expert consulting services re: Cox Communications, Inc., v. Gigablast,
 Inc. (consulting expert).

 Retained by BoyarMiller LLP for expert consulting services re: Farouk Systems, Inc. v. AG Global Products
 LLC, d/b/a FHI Heat, LLC and Shauky Gulamani.

 Retained by Morgan, Lewis, and Bockius, LLP for expert consulting services re: Certain Footwear
 Products (U.S.I.T.C. Complaint).

 Retained by Kelly IP, LLP for expert consulting services re: S.C. Johnson and Sons, Inc. v. Stoner, Inc.

 Retained by Brennan, Manna, & Diamond, LLC for expert consulting services re: David Mowder v.
 Permanent General Assurance Corporation of Ohio et al.

 Retained by Kelly IP, LLP for expert consulting services re: Koninklijke Philips Electronics N.V. v. Hunt
 Control Systems, Inc.

 Retained by ORCInternational for expert consulting services re: Verisign, Inc. v. Dot Agency Limited.

 Retained by Parker, Hudson, Rainer, and Dobbs LLP for expert consulting services re: Swift v. Bancorp,
 Inc.

 Retained by Tomlinson, Rust, McKinstry, and Grable for expert consulting services re: The Charles
 Machine Works, Inc. v. Vermeer Manufacturing Company.

 Retained by Jacobson Holman PLLC for expert consulting services re: Perfetti Van Melle USA v. Cadbury
 Adams USA LLC.


                                                      27

                                                  Exhibit 1
                                                  Page 29
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 31 of 95 Page ID
                                  #:939


 Retained by Tomlinson and O’Connell PC for expert consulting services re: H-D Michigan, Inc. and
 Harley-Davidson Motor Company Group, Inc. d/b/a Harley-Davidson Motor Company v. Ridley
 Motorcycle Co.

 Retained by Freeborn & Peters for expert consulting services re: Columbik & Associates, Inc. et al. v. John
 Burgess et al.

 Retained by Darby and Darby PC for expert consulting services re: The Procter & Gamble Company v.
 Colgate-Palmolive Company.

 Retained by McKee, Voorhees, and Sease, PLC for expert consulting services re: Wells’ Dairy, Inc. v.
 Nestle S.A., Societe-Des Products Nestle, S.A., Nestle U.S.A., Inc., Nestle U.S.A. Prepared Foods Division,
 Inc, and Nestle Ice Cream, LLC.

 Retained by Darby and Darby PC and Goodwin Proctor LLP for expert consulting services re: Morgan
 Chase Group, Inc and Morgan Chase Trust Company v. The Chase Manhattan Corporation and J.P.
 Morgan Chase & Co., Incorporated.

 Retained by Schachter & Associates for expert consulting services re: Jason Bacher v. Wing Eyecare et al.

 Retained by LaMarca & Landry, P.C., for expert consulting services re: National Concrete Services, Inc. v.
 Menard, Inc.




                                                      28

                                                  Exhibit 1
                                                  Page 30
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 32 of 95 Page ID
                                  #:940




               Exhibit 2
          to the Declaration of
           Shauna E. Woods
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 33 of 95 Page ID
                                  #:941




                       UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA



THRIVE NATURAL CARE, INC. ,

     Plaintiff,

V.                                    Case No. : 2:21-cv-2022

LE-VEL BRANDS, LLC,

     Defendant.




          EXPERT REBUTTAL REPORT OF SARAH BUTLER


                              March 22, 2021




                                                                Exhibit 2
                                                                Page 31
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 34 of 95 Page ID
                                  #:942
                                                                                                                 Table of Contents




 Table of Contents
 I.   QUALIFICATIONS ............................................................................................. 3

 II. DOCUMENTS REVIEWED ................................................................................. 4

 III. ASSIGNMENT AND SUMMARY OF OPINIONS ................................................ 5

 IV. BACKGROUND .................................................................................................. 7

 V. THE WALLA CE SURVEY .................................................................................. 9

 VI. RESPONSE TOWALLA CE SURVEY ............................................................... 11
      A. Wallace Survey Is Leading and Biased........................................................................ 12
      B. Wallace Survey Fails to Replicate Market Conditions ................................................... 14
      C. Wallace Survey Does Not Have A Proper Control ........................................................ 28
      D. Irrelevant Question Related to Emails .......................................................................... 30
      E. Wallace Survey Suffers from Data Quality Issues ......................................................... 31

 VII. CONCLUSIONS ................................................................................................ 32




                                                                                                Exhibit 2
                                                                                                Page 32
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 35 of 95 Page ID
                                  #:943




    I.        QUALIFICATIONS

         1.     I am a Managing Director at NERA Economic Consulting ("NERA"), where I am

 the Chair of the Survey and Sampling Practice and a member of the Intellectual Property,

 Product Liability, Antitrust, and Labor Practices. My business address is 4 Embarcadero Center,

 San Francisco, CA 94111. NERA is a firm providing expert statistical, survey, economic, and

 financial research analysis.

         2.     Among my responsibilities, I conduct survey research and market research, and

 design and implement statistical samples for matters involving business and consumer decision

 making, consumer choice, and consumer behavior. In the course of my career, I have conducted

 research for leading corporations and government agencies on consumers, employees, and

 businesses. My work has been included in numerous lawsuits involving issues of patent

 infringement, false advertising, trademark and trade dress confusion, and secondary meaning, as

 well as in antitrust and employment-related litigation. I am a member of the American

 Association of Public Opinion Research, the American Statistical Association, the Intellectual

 Property Section of the American Bar Association, and the International Trademark Association

 (INTA).

         3.     I have also worked as a market researcher conducting surveys of consumers and

 professionals, focus groups, and in-depth interviews. I worked as an independent consultant

 conducting research for the Department of Environment and Rural Affairs in the United

 Kingdom. I have taught courses focused on or involving research methodologies in both the

 United States and Europe. I hold a Master's Degree from Trinity College, Dublin and another

 Master' s Degree from Temple University.

                                                                                                   3



                                                                         Exhibit 2
                                                                         Page 33
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 36 of 95 Page ID
                                  #:944




              4.       I have substantial experience conducting and using surveys to measure consumer

 opinions and behaviors regarding products and services including purchase processes, product

 attributes, branding and positioning, market segmentation, new product research, and

 communications strategies. During my career in academic and commercial research, I have

 personally facilitated a wide range of research including large-scale surveys, in-depth interviews,

 focus groups and observational studies.

              5.       I have submitted expert reports, been deposed, and have testified at trial within

 the last five years. A list of my testimony is included on the copy of my current resume, which is

 attached as Exhibit A.

              6.       NERA is being compensated for my services in this matter at my standard rate of

 $700 per hour. Members of the staff at NERA have worked at my direction to assist me in this

 engagement. No part of my compensation or NERA' s compensation depends on the outcome of

 this litigation. Throughout this report, I have used the terms "I" and "my" to refer to work

 performed by me and/or others under my direction.

        II.        DOCUMENTS REVIEWED

              7.       As part of my work, I reviewed the Complaint ("Complaint") and the report by

 Mr. Robert Wallace.1 A list of the specific materials I reviewed can be found in Exhibit B.




 1   Complaint and Demand for Jury Trial, Thrive Natural Care, Inc., v. Le-Vel Brands, LLC, United States District Court Central
     District of California, Case No. 2:21-cv-2022, dated March 4, 2021 (hereinafter, " Complaint" ); Expert Report of Rob Wallace
     in the Matter of Thrive Natural Care, Inc. v. Le-Vel Brands, LLC., dated March 2, 2021 (hereinafter, " Wallace Report" ).

                                                                                                                                     4



                                                                                                    Exhibit 2
                                                                                                    Page 34
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 37 of 95 Page ID
                                  #:945




        III. ASSIGNMENT AND SUMMARY OF OPINIONS

            8.          I was retained by Defendant Le-Vel Brands, LLC ("Le-Vel") to review the survey

and expert report submitted by Mr. Rob Wallace. Mr. Wallace indicates that Plaintiff asked him

to design and conduct a survey to, "examine whether or not consumers, or potential consumers of

skin care products who purchase such items on the Internet would be confused between 'Thrive'

branded skin care products manufactured by the Plaintiff and 'Thrive Skin' branded skin care

products manufactured by Defendant. " 2

            9.          Mr. Wallace designed and conducted a survey of 600 respondents, including

women and men between the ages of 18 and 65 years old who had purchased skin care products

on the internet in the past six months and who also planned to do so again in the next six months.

Once qualified, respondents were shown websites for several skin care products and asked

questions intended to measure source and affiliation confusion.

            10.         Based on my review of Mr. Wallace's survey I conclude the following:

                  •     Mr. Wallace has used an inappropriate and biased survey design that simply

                        measures respondents' ability to find similarities between pairs of products

                        shown. Given the particular design of his survey, it is unsurprising that

                        respondents can "match" Plaintiffs and Le-Vel' s products based on the name.

                        Such an approach does not reliably measure the potential for confusion in the real

                        world.




 2
     Wallace Report, ,r 1.

                                                                                                         5



                                                                                   Exhibit 2
                                                                                   Page 35
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 38 of 95 Page ID
                                  #:946




         •   Mr. Wallace ' s survey design is further unreliable as it does not realistically reflect

             how consumers would view or purchase the products shown. Notably, Mr.

             Wallace ' s survey wholly ignores the purchasing process a consumer ofLe-Vel' s

             products would undertake. The survey as designed cherry picks a product from an

             "Add-to-Cart" page from Le-Vel's internal Cloud Portal that is accessible to only

             Le-V el customers with accounts. Access to such an internal page by customers

             without an existing involves numerous set-up steps, including the selection of a

             Le-Vel brand promoter and the entry of personal information. The survey did not,

             as it did with the other products featured in the survey, use Le-Vel's public-facing

             website content showing the featured Le-Vel product (assessable to potential new

             customers). A survey that does not replicate marketplace conditions cannot be

             used to infer likelihood of confusion in the real world.

         •   Mr. Wallace also does not have a proper control. The "internal controls" in the

             survey are insufficient and share no sound/name similarities with the at-issue

             products. There are numerous examples of products which could have been

             appropriate controls to measure guessing and to account for the extreme

             suggestiveness of the design, but Mr. Wallace does not use any of these.

         •   While I have not been provided with the data, there is some evidence that Mr.

             Wallace 's survey contains respondents who were not attentive while taking the

             survey. When provided with the data, I can provide a more comprehensive review

             of the results.




                                                                                                    6



                                                                           Exhibit 2
                                                                           Page 36
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 39 of 95 Page ID
                                  #:947




            11.          Mr. Wallace's survey is a biased matching exercise that simply demonstrates

respondents can identify the name similarity between the two products when asked to directly

compare them. Such a design does not provide reliable evidence of the likelihood of confusion,

particularly given the way Le-Vel' s product is shown to respondents because it does not replicate

the real-world context in which consumers would encounter that page. The remainder of this

report provides a more detailed description of my review of Mr. Wallace's survey.

        IV. BACKGROUND

            12.          Plaintiff Thrive Natural Care, Inc. ("Plaintiff') is a Delaware corporation with its

principal place of business at 42 Darrell Place, San Francisco, CA 94133 .3

            13 .         Plaintiff describes its business as making natural skin care products using

regenerative agriculture methods.4 Plaintiff asserts it began selling skin care products in late 2013 ,

and currently sells face washes and scrubs, lotions, moisturizers, sunscreens, face balms, shaving

lotions, and grooming oils. 5 Plaintiffs products are sold online through the company's website,

www.thrivecare.co, as well as on Amazon.com and Walmart.com, and in Whole Foods Markets

on the West Coast. 6

            14.          Plaintiff asserts it has used the term "Thrive Tribe" since December 2013 and

sends new customers an email with this term.7




 3
     Complaint, ,r 12.
 4
     Complaint, ,r 2.
 5
     Complaint, ,r 18.
 6
     Complaint, ,r 20.
 7
     Complaint, ,r 25.

                                                                                                                7



                                                                                    Exhibit 2
                                                                                    Page 37
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 40 of 95 Page ID
                                  #:948




             15.          I understand that in January 2014, Plaintiff was assigned U.S. Trademark Reg.

No. 4,467,942 for THRIVE in International Class 003 for "Non-medicated skin care preparations,

namely, facial lotions, cleansers and creams, creams and oils for cosmetic use, skin moisturizers;

pre-shaving preparations; after shave lotions and creams," 8 and in September 2020 was assigned

U.S. Trademark Reg. No. 6,164,303 for additional products to include, "Body and non-medicated

soaps and skin cleansing gels; cosmetic sun care preparations and sunscreens; shaving creams and

gels; pre-shaving preparations; after shave lotions and creams."9

             16.          Le-Velis a Texas limited liability company with its principal place of business at

9201 Warren Parkway #200, Frisco, TX 75035. 10

             17.          Le-Vel sells a line of products under its THRIVE trademark 11 including vitamin

capsules, protein shakes, and vitamin skin patches. 12 In April 2019, Le-Vel allegedly began to

market and advertise another product under its THRIVE umbrella brand for skin care products

under the name THRIVE SKIN. Currently, Le-Vel's THRIVE SKIN products include six

products; (1) Peel Reduce Restore, (2) Infinite Daily Detox Purifying Bar, (3) Infinite Charcoal

Activated Mask, (4) Infinite Hand and Foot Reparative Cream, (5) Infinite Skin & Hair Peptide

Gel, and (6) Infinite Detox Body Scrub. 13

             18.          On March 4, 2021 , Plaintiff filed a Complaint, alleging that Le-Vel's use of

THRIVE SKIN is likely to cause, "confusion, deception, and mistake by creating the false and


 8
      Complaint, ,r 26.
 9
      Complaint, ,r 28.
 10
      Complaint, ,r 13.
 11
      https://le-vel.com/
 12
      Complaint, ,r 4.
 13
      Complaint, ,r 40.

                                                                                                               8



                                                                                    Exhibit 2
                                                                                    Page 38
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 41 of 95 Page ID
                                  #:949




misleading impression that LBL's [Le-Vel's] Infringing Products are manufactured or distributed

by Thrive, are associated or connected with Thrive, or have the sponsorship, endorsement, or

approval of Thrive." 14

            19.           On March 5, 2021 , Plaintiff also filed a Motion for Preliminary Injunction further

alleging the potential for consumer confusion.15 In that Motion, Plaintiff cites the survey

conducted by Mr. Wallace as evidence of the alleged likelihood of confusion.

 V.         THE WALLA CE SURVEY

            20.           Mr. Wallace was retained by Plaintiff to conduct a survey to "examine whether or

not consumers, or potential consumers of skin care products who purchase such items on the

Internet would be confused between 'Thrive' branded skin care products manufactured by the

Plaintiff and 'Thrive Skin' branded skin care products manufactured by the Defendant." 16 •17

            21 .          Mr. Wallace designed and conducted an internet survey in which he interviewed

600 women and men between the ages of 18 and 65 . To qualify for the survey, respondents

needed to have purchased skin care products online in the past 6 months, and had to plan on doing

so again in the next 6 months. 18

            22 .          Once qualified, survey respondents were shown webpages for four products at the

point where a purchaser would add the product for checkout: Plaintiffs Sensitive Skin Face

Balm, Le-Vel's Thrive Skin Infinite CBD Correcting Serum, Ursa Major's Fortifying Face Balm,


 14
      Complaint, ,r 56.
 15
  Plaintiff' s Opening Brief in Support of Motion for Preliminary Injunction, Thrive Natural Care, Inc. , v. Le-Vel Brands, LLC,
  United States District Court Central District of California, Case No. 2:21-cv-2022-DOC-KES, dated March 5, 2021.
 16
      Wallace Report, ,r 1.
 17
      Mr. Wallace has also provided his opinions from a "branding industry perspective." Wallace Report, ,r 4.
 18
      Wallace Report, ,r 31.

                                                                                                                                   9



                                                                                                    Exhibit 2
                                                                                                    Page 39
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 42 of 95 Page ID
                                  #:950




and WLDKAT's Saffron+ Oat Milk Glow Serum. 19 After asking respondents to confirm that the

products shown were skin care products, Mr. Wallace showed respondents the products in pairs

and asked two questions after each pair. Respondents were asked after viewing each pair, whether

the two products, "come from the same company/manufacturer/source." 20 Respondents were then

asked, "Why do you say that?" 2 1 Respondents who indicated that they thought the products were

from different companies were asked whether they believed the companies were affiliated,

connected, or associated with each other, and were again asked, "Why do you say that?" 22

            23.         Mr. Wallace then presented his respondents with the following "scenario" and

question:

            After ordering a skin care product, you receive an email with prominent text stating
            "Welcome to the Thrive Tribe" . After ordering a second skincare product, you
            receive a second email with prominent text stating "Welcome to the Thrive Tribe".

              Based on these emails, do you believe that the two products you ordered are from
              the same company or companies that are affiliated, connected or associated or from
              different companies that are not affiliated, connected, or associated? 23

            24.         Based on these questions,24 Mr. Wallace estimates "confusion." He finds that 411

of his total 600 respondents thought that Plaintiffs and Le-Vel 's products came from the same

company (397, or 66.2 percent) 25 or believed they were from affiliated sources (14 or 2.3

percent), yielding a total of 68. 5 percent confusion. 26 Mr. Wallace also averages the rates of same


 19
      Wallace Rep ort, Appendix 1, Thrive Survey Printout.pdf.
 20
      Wallace Rep ort, ,r 51.
 21
      Wallace Rep ort, ,r 52.
 22
      Wallace Rep ort, ,r 53.
 23
      Wallace Rep ort, ,r 54.
 24
      Mr. Wallace does not analyze or appear to rely on the results from his email scenario question.
 25
      Wallace Rep ort, ,r 59.
 26
      Wallace Rep ort, ,r 63.

                                                                                                                    10


                                                                                                        Exhibit 2
                                                                                                        Page 40
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 43 of 95 Page ID
                                  #:951




company/association between Plaintiff and WLDKAT and Plaintiff and Ursa Major and uses

these rates to modify his confusion estimate. There were 66 respondents, or 11 percent, who

believed that Plaintiffs product and Ursa Major were from the same source or were affiliated, and

the corresponding number for WLDKAT was 14.8 percent, averaging to 12.9 percent. 27 Mr.

Wallace then subtracts this average rate of 12.9 percent from the 65 .8 percent confusion between

Plaintiffs and Le-Vel's products, to arrive at an adjusted rate of 55 .6 percent. 28

            25 .        Mr. Wallace concludes that, "there is significant actual confusion by consumers

confusing the Plaintiffs well-established 'Thrive' brand with the Defendant's 'Thrive Skin'

brand," 29 and further states, "that this level represents significant confusion above the noise level

and suggests that, when purchasing, consumers are likely to confuse the Plaintiffs skin care

products with the Defendant's skin care products."30

 VI. RESPONSE TO WALLACE SURVEY

            26.         Mr. Wallace has designed research which does not conform to proper survey

methodology, is highly leading and biased, and which does not have proper controls.

Consequently, Mr. Wallace's conclusions based on these data are not supported and are

unreliable.




 27
      Wallace Report, ,r 65.
 28
      Wallace Report, ,r 66.
 29
      Wallace Report, ,r 7.
 30
      Wallace Report, ,r 70.

                                                                                                          11



                                                                                 Exhibit 2
                                                                                 Page 41
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 44 of 95 Page ID
                                  #:952




          A. Wallace Survey Is Leading and Biased.
             27.        While Mr. Wallace says his survey is based on the accepted Squirt

methodology,31 the format he designed is improper. In fact, his survey exacerbates the well-

known potential for bias created by showing consumers two products and asking about a potential

relationship.

             28.        In general, a Squirt methodology presumes that consumers see the at-issue goods

proximately in the marketplace32 and asks respondents to compare these products to determine

whether there is a perceived association. In testing the likelihood of confusion in this way, the

researcher must carefully craft the survey to avoid generating answers that are simply a response

to a design which may suggest a relationship between the goods shown. A poorly designed Squirt

survey which leads respondents to look for associations between products that they otherwise

might not, creates estimates that are biased by demand effects. Demand effects are a known

phenomenon in social science and survey research and occur when the design of the research

alters or impacts participant behavior such that the results are biased and unreliable.

             29.        Mr. Wallace's survey estimates are rendered unreliable by demand effects for

several reasons. First, while respondents are shown four different products in the survey, they are

only shown products in pairs and are asked whether the two products are related. In this way, Mr.

Wallace's survey design "demands" that respondents look for similarities between only two

products at a time, suggesting to a respondent that they look for some likely relationship. For




 31   Wallace Report, ,r 26.
 32    As discussed in Section B, while Plaintiff s and Le-Vel 's products can be seen online, the manner in which Mr. Wallace has
      displayed the products in the survey does not reflect how they would actually be seen.

                                                                                                                                     12



                                                                                                    Exhibit 2
                                                                                                    Page 42
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 45 of 95 Page ID
                                  #:953




example, Mr. Wallace asks respondents to compare, out of context,33 Plaintiffs and Le-Vel ' s

products. It is unsurprising that respondents, influenced by the format, search for some obvious

similarity as justification. As one author explains, "Once they form such a (demand-based)

hypothesis, survey respondents may seeks clues (e.g. , a similarity on a certain dimension or some

other justification) that support the guess that the presented brands are related in some manner." 34

             30.        The paired format used by Mr. Wallace is known to be biased. 35 Instead of this

flawed approach, Mr. Wallace could have easily conducted a survey using a more generally

accepted Squirt format. For example, Mr. Wallace could have shown respondents an array of

products and asked whether any were related. Alternatively, he could have shown Plaintiffs

product and then presented an array and asked whether any were related to this first product

shown. These alternative approaches help to ameliorate some of the suggestiveness of the Squirt

approach. 36 Instead, Mr. Wallace selected an unacceptable, largely disregarded, biased design

forcing a direct comparison between two products.

             31.        Second, the demand effects created by Mr. Wallace 's paired comparison are

exacerbated by the language in his second question which specifically signals to respondents that

that they should be identifying an association. Mr. Wallace 's second question about affiliation

actually suggests that the respondent's previous answer was incorrect and that she should try




 33
      This is discussed further in Section B.
 34Simonson, I. & Kivetz, R. (201 2). "Demand Effects in Likelihood of Confusion Surveys," in Trademark and Decep tive
  Advertising Surveys: Law, Science, and Design, Diamond, S. S. & Swann, J. B., American Bar Association, p . 251 .
 35    " As to Squirt, the traditional format, with only two stimuli, often triggers unacceptable demand effects." Swann, J. B. (2012).
      "Likelihood of Confusion," in Trademark and Deceptive Advertising Surveys: Law, Science, and Design, Diamond, S. S. &
      Swann, J.B. , American Bar Association, p . 54. (Emphasis added) .
 36    There are other important methodological elements that should be included when using a Squirt format - Mr. Wallace 's survey
      also fails in these respects (see paragraphs 40-43 of this report).

                                                                                                                                    13



                                                                                                      Exhibit 2
                                                                                                      Page 43
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 46 of 95 Page ID
                                  #:954




again.37 The use of such a biased question is wholly unnecessary and Mr. Wallace easily could

have asked a neutral question of only those who had not answered affirmatively to the first

question.

             32.         Third, the demand effects in Mr. Wallace ' s survey are worsened by likely bias

created by order effects. Order bias occurs when a particular option or image is always shown

first which signals to respondents something about the desired answer. 38 Nowhere in Mr.

Wallace ' s questionnaire is there any indication that he rotated the response options for any of his

questions.39 This is a standard and common approach, and a best practice in survey methodology,

especially since rotating the order ofresponse options on an internet survey is straightforward.40

          B. Wallace Survey Fails to Replicate Market Conditions.
             33.         Mr. Wallace ' s survey also fails to accurately represent the manner in which

consumers might encounter the at-issue products in the real world. This real-world representation

is essential in a survey to ensure that any estimates of likely confusion are a reasonable proxy for

actual confusion that could occur. As one author explains:

              While the survey setting is necessarily artificial, the survey expert must make every
              reasonable effort to duplicate the marketplace conditions under which consumers
              are likely to encounter the mark at issue. At a minimum, this requires the survey
              expert to find out how the allegedly infringing product is typically encountered in
              the marketplace. The failure to discharge this obligation will often result in the
              exclusion of the survey. 41
 37
       " If you said different companies, do you believe that these companies are affiliated, connected, or associated with each
      other?" Wa llace Report, ,r 53 . (Emphasis added) .
 38
       See, Diamond, S. S. (2011). "Reference Guide on Survey Research," Ref erence Manual on Scientific Evidence, Committee on
      the Development of the Third Edition of the Reference Manual on Scientific Evidence; Federal Judicial Center; National
      Research Council, pp. 395-396, 420 (hereinafter, "Diamond ").
 39
      Wallace Rep ort, Appendix 1.
 40   Diamond, p. 406.
 41    Edwards, G . K. (2012). "The Daubert Revolution and Lanham Act Surveys," in Trademark and Deceptive Advertising
      Surveys: Law, Science, and Design, Diamond, S. S. & Swann, J. B ., American Bar Association, p. 346 (hereinafter,
      "Edwards").

                                                                                                                                   14



                                                                                                     Exhibit 2
                                                                                                     Page 44
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 47 of 95 Page ID
                                  #:955




             34.          Mr. Wallace opines that the Plaintiffs and Le-Vel ' s products are targeted to the

"same consumers" and that these products, as well as the other two products shown in his survey,

can be found online. 42 Yet, the manner in which these products are presented in the survey,

particularly Le-Vel 's product, misrepresents the actual market conditions and the manner in

which consumers might encounter these products in the real world.

             35.          At the time Mr. Wallace designed his survey, he would have been aware that Le-

Vel sells its products only through a separate, non-public-facing online store to customers with

existing accounts.43 In other words, the manner in which Mr. Wallace depicts Le-Vel 's skin care

product in his survey could only occur if the purchaser already had an existing account (or signed

up for such an account) . This is a meaningful distinction from the way the Plaintiffs products are

sold online (as well as the WLDKAT and Ursa Major products), which are not sold through a

separate non-public-facing site. In Figure 1 below, I contrast how the products are displayed in

Mr. Wallace ' s survey and in Figure 2, I show, distinct from Mr. Wallace 's survey, how an actual

consumer might arrive at the checkout point for Le-Vel ' s products.44




 42
      Wa llace Report, '\['\I 20, 51.
 43    A s demonstrated below in Figure 2, to arrive at the Le-Vel product shown in the Wallace Survey, customers have to set up an
      account, and click through numerous screens, including selecting/being assigned to a brand promoter. Wallace does not disclose
      in his reviewed documents list any documents about him (or others working with him) signing up with Le-Vel as a customer
      prior to engaging in a purchase.
 44
      https://le-vel.com/Products!THRIVE/Skin

                                                                                                                                 15



                                                                                                   Exhibit 2
                                                                                                   Page 45
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 48 of 95 Page ID
                                  #:956




         Figure 1: Plaintiff and Le-Vel Product Pages Shown in Wallace Survey

                                                                               S~Thrive·
                                                                               s ~ Sk l ncan Powend b )'
                                                                                ' ' A•g•n•ra1 l v• Pt • nu ~

                             Our Products "'    Regenerative Mission   Superplant Skincare    Our Skin Health Philosophy       Ingredients      Blog    Connect with Us




                                                                                                 SENSITIVE SKIN FACE
                                                                                                 BALM - STRESS DEFENSE
                                                                                                 - 2 FL. OZ. (60ML)
                                                                                                 *****9             reviews
                                                                                                 $ 16.96

                                                                                                                     ADD TO CART




                                                                                                   • Product Description
                                                                                                   • Our Commitments

                                                                                                       This natural moisturizer, along with Thrive's Sensitive
                                                                                                       Skin Face Wash, packs the perfect one•two punch to start
                                                                                                       your day. This balm delivers the same benefits as our regular
                                                                                                       Face Balm but was specially designed for Sensitive Skin,
                                                                                                       damaged from the daily stress and pollution of an active life,
                                                                                                       Thrives Restoring Face Balm helps hydrate, restore, and




                         [I                                                                            protect your face. Our natural fonnula is made with high-
                                                                                                       quality plant extracts with no added fragrance that make your
                                                                                                       skin look and feel healthier.




              ·:Rot7
                ........::

                     ~             The Brand •     THRIVE •   Achievements    LV rewards     LV Life   My Account •      Ultimate THRIVER                    'J!:   o




                              V IE W D ETAILS




                                                                                        THRIVE SKIN - Infinite CBD Correcting Serum

                                                                                                            . ,... $62.00


                                                >>                                               Auto~h1p Program         Today's Order

                                                SKIN
                                                                                                                               0




                              VIEW DETA I LS


                             THRIVE SKIN - Infinite CBD Correcting Serum11.o 11ozl

                             A balance of nature, science and CBD innovation, working harmoniously to provide a luxurious high performance Facial
                             Serum. Excellent for all skin types, this proprietary Serum helps reduce the negative results of oxidative stress (such as
                             redness, fine lines, and skin roughness) , increases moisture and reduces the appearance of lines and wrinkles.

                                                                                                                     Autoship Program toJ :               USO S0.00
                                                                                                                        Today's Order (O):                USO $0.00

                                                                                                                                          Emp<y C•«    I+ :Ilk\ HUN




                                                                                                                                                                          16



                                                                                                                                                       Exhibit 2
                                                                                                                                                       Page 46
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 49 of 95 Page ID
                                  #:957




   Figure 2: Pages a New Customer Would View to Get to Page Shown in Wallace Survey
                 (Existing Customer Would Already Have Account Setup)

 f- •   C   i   le-vel.com/Products/THRIVE/Skin




                l~VeJ                              THE BRAND   THR IVE   ACHIEVEMENTS   l T Mc   CLOUD OFF ICE   J!: liJ




                                                  TH RIV
                                                  C'     /




                                                                                                                           17



                                                                                             Exhibit 2
                                                                                             Page 47
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 50 of 95 Page ID
                                  #:958




  ~   •   C   i   le-vel.com/ Products[THRIVE/SkinSerum


          ~
              J    l~VeJ                                       THE BRAND   THR IVE   AC HIEVEMENTS   ,TOM E   CLOU D OFFIC E   J!!: Ill




                                                          THRIVE SKIN
              Powerfu l soothing and
                  calming antioxidant
                                                          INFINITE CBD CORRECTING SERUM
                                                          Enriched with CBD Oil
          Supports collagen production &




                                                                                                                                          18



                                                                                                          Exhibit 2
                                                                                                          Page 48
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 51 of 95 Page ID
                                  #:959




  ~   •   C      i   le-vel.com/Login
                                                                                                                           *     a re          •8
          ~          The Brand ·    THRIVE ·     Achievements   Customer   Cloud Office                                                  J!:   0




                                                    BY



              Customer Log in

              Userna me




                                                                                               Don 't have an account yet?
              Passwo rd

                                                                                          Becoming a Le-Ve[ Customer is free and easy!


                                         Login                                                         F@H@@F




                                                                                                                                                   19



                                                                                                                  Exhibit 2
                                                                                                                  Page 49
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 52 of 95 Page ID
                                  #:960




 ~   7   C   i fe-vel.com/Register/FindAPromoter                                            * •       [e   •8



             Find a Le-Vel Promoter




                       To order THRIVE products, we'll con nect you with a Le-Vel Promot er
                       first.
                       Start with selecting your country:



                                 Australia                      •   Canada


                                 Unit ed Kingdom                    New Zea land


                          I@=    United States                      Brunei Da ru ssalam


                                 Hong Kong                  -       Indonesia


                                 Ma laysia                          Philippines




                                                                                                            20



                                                                                          Exhibit 2
                                                                                          Page 50
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 53 of 95 Page ID
                                  #:961




          i   le -vel.com/ Register/ FindAPromoter                                                                * a       [e   •8

         Find a Le-Ve l Promoter




                      Please con fi rm you r referring Promot er:

                        @ I wasreferred by •   Le-Vel Prorroter


                        0   I was not referred by a Le-Ve Promoter. Please assign me one.


                        0   I was not referred by a Le-Ve Promoter. I would like to search for one.




                                                                                                      Back   iiii:HM




                                                                                                                                  21



                                                                                                                Exhibit 2
                                                                                                                Page 51
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 54 of 95 Page ID
                                  #:962




 ~   •   C   i   le-vel,com/Reg ister/ FindAPromoter
                                                                         *         •8

             Find a Le-Ve l Pro moter




                         CONGRATULATIONS! You r promoter is
                         Please create you r Customer account below.




                                                                                    22



                                                                       Exhibit 2
                                                                       Page 52
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 55 of 95 Page ID
                                  #:963




                              Welcome! Your Account Has Been Created .




                   Welcome Test! We are so glad you're here. You've just joined
                  millions around the globe who are THRIVING. Bettye Shelton, a
                  Le-Vel Brand Promoter, should be reaching out shortly to answer
                   any questions you have regarding the company and our award
                                          winning products.




            In the meantime, don't wa it to start the THR IVE Experience.
                       Here are two great options just for you:




                                                                                        23



                                                                            Exhibit 2
                                                                            Page 53
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 56 of 95 Page ID
                                  #:964




          i   le-vel.com/Shop#experience-packs                                                             * a          [e   •8




                                  B   SURE, T~III..CREATE AN
                                  al!!, m_P-·J?rof1 !e
                                       ~         O CK I N
                                  wholesale P-riicing


              THRIVE Experience Packs                                                                               "


                                                            THRIVE Experience - 2 Week Pack

                                                                          Price:   $100.00


                                                              A,,J osh'p Program        Today's Order


                                                                      0                      0




              VIEW DETAI LS




                                                                                                                              24



                                                                                                        Exhibit 2
                                                                                                        Page 54
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 57 of 95 Page ID
                                  #:965




          i   le-vel.com/ Shop#experience-packs                                                       * a       [iii   •8


              THRIVE SKIN                                                                                   A




                                                    THRIVE SKIN - 3 Step System

                                                               Price:    $185.00


                                                                                Today's Order


                                                           0                         0




              VIEW DETAI LS



                                                  THRIVE SKIN - Skincare Samp le Kit

                                                                Price:    $75.00
                          0,0

                          SKI,_



                                  .~.               Autosl,-p Program           Today's Order


                                                                         Autoship Program (0):          USD $0.00
                                                                             Today's Order (0):         USD $0.00

                                                                                         Empty Cart   •§8-§1




                                                                                                                        25



                                                                                                Exhibit 2
                                                                                                Page 55
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 58 of 95 Page ID
                                  #:966




  ~   •    C    i    le-vel.com/Shop#experience-packs
                                                                                                                           * a      !:id   •8


                                                                      THRIVE SKI N - Infi nite CBD Correcting Serum

                                                                                            Price:   $62.00


                                    .......
                                     Y>                                         Auto sh· p Program        oday sOrder




                                    ---·-.
                                -    SKIN

                                                                                        0                     0




                     VI EW DETA ILS


                    THRIVE SKIN - Infinite CBD Correcting Serum(t .o fl oz)

                    A ba lance of nature, science and CBD innovation, working harmoniously to provide a luxurious high
                    perfo rmance Facial Serum. Excellent for all skin types, th is prop rietary Serum helps reduce the negative
                    result s of oxidative stress (such as redne ss, fine lines, and ski n roughness), inc reases moistu re and
                    reduces the appearance of lines and wrinkles.




          36.        There are number of problems with Mr. Wallace 's stimuli. First, Mr. Wallace

does not include the actual web address for any of the product pages shown, including the

omission of any ofLe-Vel's URLs which feature the Le-Vel name. 45

          37.        Second and far more problematic is that deceptive nature of the stimuli

comparison presented by Mr. Wallace. As shown above, the Le-Vel page shown to respondents in

Mr. Wallace ' s survey is not externally facing and would not be accessible to consumers without

first creating an account. Accessing Le-Vel 's "Add-to-Cart" page for its Infinite CBD Correcting

Serum requires several steps, as that page is from Le-Vel' s internal Cloud Portal, requiring



 45For example, Le-Vel' s public-facing URL is https://le-vel.com/Products/THRIVE/Skin. Le-Vel's customer Cloud Portal URL
  is https://thrivevitamin.le-vel.com/Shop.



                                                                                                                                            26



                                                                                                                        Exhibit 2
                                                                                                                        Page 56
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 59 of 95 Page ID
                                  #:967




additional steps from the home page or the THRIVE SKIN product splash page, including a sign-

up process with the entry of personal information for any new customers. Thus, prior to being

able to see Le-Vel's product on the "Add-to-Cart" page shown in the survey, a consumer in the

real world would need to access Le-Vel' s Cloud Portal, which requires an existing account with

Le-Vel, a process which would likely dispel the type of "matching" confusion and demand effects

Mr. Wallace generated by singularly showing the "Add-to-Cart" page out of context. Mr.

Wallace's failure to replicate actual marketplace conditions renders his results unreliable.

             38.         Furthermore, Mr. Wallace does not consider, and his survey design cannot

account for, the likelihood that purchasers ofLe-Vel's skincare products are already familiar with

Le-Vel ' s THRIVE house brand. I understand that Le-Vel's THRIVE supplement products have

been available and very successful since their introduction in 2012. 46 Specifically, I understand

that approximately two thirds of consumers who have purchased Le-Vel ' s THRIVE SKIN

product have ordered some other Le-Vel THRIVE product prior to such purchase. 4 7 In other

words, the majority of purchasers ofLe-Vel's skin care products are those who already know and

are familiar with Le-Vel's THRIVE brand, have purchased other Le-Vel THRIVE products, and

have existing accounts with Le-Vel.

             39.         Mr. Wallace has not depicted in realistic fashion how consumers would encounter

the at-issue products in the real world, and as a consequence, his results, even if they were reliable

(which they are not) cannot serve as a measure of potential confusion. As explained clearly by

one author, "A survey that uses stimuli that differs from what a consumer is actually likely to see


 46   Declaration of Drew S. Hoffman, Thrive Natural Care, Inc., v. Le-Vel Brands, LLC, United States District Court Central
      District of California, Case No. 2:2 l-cv-2022, dated March 22, 2021 , ,r,r 22-23 , 29 (hereinafter, "Hoffman Declaration '') .
 47
      Hoffman Declaration, ,r 53.

                                                                                                                                        27


                                                                                                         Exhibit 2
                                                                                                         Page 57
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 60 of 95 Page ID
                                  #:968




in the marketplace does not accurately test for actual consumer confusion and thus lacks probative

value."48 Mr. Wallace ' s survey results are simply an artefact of his biased design and inaccurate

representation.

          C. Wallace Survey Does Not Have A Proper Control
             40.          Mr. Wallace asserts that his study uses an "experimental" design,49 but, in fact, he

does not use this method. A proper experimental design would have separate, randomly assigned

groups ofrespondents in which one group (the Test Group) would be assigned to see the stimuli

at issue, and the other group (the Control Group), would see the exact same stimuli, but with the

allegedly infringing information removed or modified. This type of experimental design would

allow the researcher to determine the extent to which associations between Plaintiffs and Le-

Vel 's products were a result of the product name or could be attributed to something else, like the

design of the survey or guessing. A Test and Control experimental design is a common, well-

accepted methodology and is described in the very texts Mr. Wallace cites in his own report.

Indeed, S. Diamond, cited by Mr. Wallace, explains:

              By adding one or more appropriate control groups, the survey expert can test directly the
              influence of the stimulus( ...) For example, respondents assigned to the experimental
              condition view an allegedly deceptive commercial, and respondents assigned to the
              control condition either view a commercial that does not contain the allegedly deceptive
              material or do not view any commercial. Respondents in both the experimental and
              control groups answer the same set of questions about the allegedly deceptive message.
              The effect of the commercial's allegedly deceptive message is evaluated by comparing
              the responses made by the experimental group members with those of the control group
              members. 50




 48   Edwards, p. 347
 49
      Wa llace Rep ort, ,r,r 2, 70.
 so Diamond, p. 398.

                                                                                                            28



                                                                                     Exhibit 2
                                                                                     Page 58
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 61 of 95 Page ID
                                  #:969




            41.          The survey designed by Mr. Wallace does not utilize an experimental design. He

cannot isolate the impact of the name of the product from other elements in his study which may

be contributing to confusion. At best, Mr. Wallace has "internal" controls in his survey, but even

these are not properly employed. As described above, because Mr. Wallace has forced

respondents to make paired comparisons, he has no means by which to measure the impact of his

survey design, guessing, inattention, etc. on respondents comparing Plaintiffs and Le-Vel's

products. At best, he can only estimate that when shown some other, unrelated pair approximately

13 percent of respondents also believe those products are related. 51

            42.          Even ifreliance on internal controls was appropriate here (which is it not), the

controls selected by Mr. Wallace are inadequate and do not appropriately control for the survey's

demand effects and the amount of guessing made by respondents. Further, Mr. Wallace provides

no explanation as to how he selected the other products shown in his survey. A proper control is

as close as possible to the product at issue without itself being infringing. As explained by an

author Mr. Wallace cites, "In designing a survey-experiment, the expert should select a stimulus

for the control group that shares as many characteristics with the experimental stimulus as

possible, with the key exception of the characteristic whose influence is being assessed. " 52 Here,

Mr. Wallace has selected products with names that are not remotely similar to the at-issue name.

In contrast to the controls selected by Mr. Wallace, I can readily find numerous products with

similar names which likely would have served as better controls. A number of these examples

appear below in Figure 3.



 51
      Wallace Report, ,r 65.
 52
      Diamond, p. 399.

                                                                                                            29



                                                                                    Exhibit 2
                                                                                    Page 59
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 62 of 95 Page ID
                                  #:970




                          Figure 3: Other Brands with Similar Names

                                             Brand :\Tame
                                            -aked & Thriving
                                                 Prive
                                                Re ive
                                                St. Ives
                                                Thalgo
                                               Theorie
                                              Therabod
                                              Theraseal
                                               Thesis
                                               Tlubiant
                                               Thymes



       43.      The use of a proper control is a key element to ensure that the results from a

proper Squirt design are reliable. Of course, here Mr. Wallace has not used a proper Squirt format,

he does not use an experimental design, and his control products cannot provide a reliable

measure of the extent to which respondents may be guessing about some potential association.

     D. Irrelevant Question Related to Emails
       44.      Mr. Wallace does not analyze the results of a question related to purported emails

sent from Le-Vel to new customers featuring the language, "Welcome to the Thrive Tribe." It is

unclear how this is in any way a relevant question. Mr. Wallace does not explain what

"confusion" or relevant material this question is intended to measure. Moreover, the question

itself is so poorly phrased and unclear that the results are meaningless. As worded, it is entirely

unclear if the first and second purchase referenced are made from the same company or different

companies, or from different websites or places. A respondent could easily assume that the

scenario is describing two purchases from the same company and thus there is no confusion, but

simply an assumption based on the language of the question. Moreover, there is utterly no context
                                                                                                      30



                                                                            Exhibit 2
                                                                            Page 60
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 63 of 95 Page ID
                                  #:971




for these hypothetical purchases, no actual email shown, and no description as to why the

company would be emailing the respondent at all or what prompted the email. The bizarre,

unclear, abstract nature of this question renders whatever data Mr. Wallace has collected with this

question, irrelevant.

            45.       Even assuming that Mr. Wallace were to have analyzed and presented the data

from this flawed question, the results would have been even further biased. Presented at the end

of the survey, this question is additionally biased by context effects and demand effects.

Respondents have already been shown the "pair" of products with Thrive in the name, which

certainly suggests that the respondent should say that the companies are affiliated, connected, or

associated.

           E. Wallace Survey Suffers from Data Quality Issues
            46.       In addition to the numerous problems with Mr. Wallace ' s survey that I have

outlined above, it is clear that the design he implemented was confusing to respondents and

created data quality issues. A number of respondents provided answers indicating that were not

giving reliable answers because they were frustrated with the repetition and design of the survey

itself. Some examples are below:53

       •    "This survey doesn't make any sense. the question you ask cannot be answered. I will be
            leaving this survey;"

       •    "You keep asking this, but they are TWO DIFFERENT BRANDS . It literally has 2
            different brand names;"

       •    "this is really redundant. .. could we get to the point???;"

       •    "are you going to keep asking the same question over and over? these could be made by
            the same company;"


 53
      Wallace Report, Appendix 1, Thrive Final Raw Data.xlsx.

                                                                                                      31



                                                                               Exhibit 2
                                                                               Page 61
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 64 of 95 Page ID
                                  #:972




    •    "OMG. Why do you keep asking this? They don't share the same manufacturer name;"
         and,

    •    "Why do you keep asking the same thing over and over?"

         47.    Mr. Wallace did not pre-test his survey and used an unacceptable design which

obviously caused several respondents to provide answers indicating that their answers were the

result of the survey itself rather than their actual perceptions of the products.

        VII. CONCLUSIONS

         48.    Mr. Wallace used an inappropriate and biased survey design which cannot

reliably measure the potential for confusion, if any, in the real world. The research conducted

simply asks respondents to look for reasons to "match" the two products shown. His survey is

further unreliable because the way in which Le-Vel' s product is shown does not realistically

reflect or accurately represent how consumers would see that product before the featured add-to-

cart page. Additionally, Mr. Wallace has no reliable control to measure the impact of his biased

design. He has selected products which share no similarity in name to the at-issue products,

thereby artificially depressing rates of guessing and survey noise. As a whole, Mr. Wallace 's

survey simply demonstrates that when consumers are shown a pair of products with a similar

name, they can infer from the survey design that the researcher is looking for a "match." Such

research does not provide any reliable information as to what confusion, if any, would exist in the

real world.

         49.    My opinions and conclusions as expressed in this report are to a reasonable

degree of professional and scientific certainty. My conclusions have been reached through the

proper application of survey methods, and using standard methodologies relied upon by experts in

the field of survey and market and consumer research. My opinions will continue to be informed
                                                                                                   32



                                                                              Exhibit 2
                                                                              Page 62
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 65 of 95 Page ID
                                  #:973




by any additional material that becomes available to me. I reserve the right to update and or

supplement my opinions if Plaintiff provides additional information. I declare under penalty of

perjury that the foregoing is true and correct.




                                                      Sarah Butler, Managing Director
                                                      Mill Valley, CA
                                                      March 22, 2021




                                                                                                  33



                                                                          Exhibit 2
                                                                          Page 63
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 66 of 95 Page ID
                                  #:974




                       Exhibit A




                                                         Exhibit 2
                                                         Page 64
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 67 of 95 Page ID
                                  #:975

 NERA                                                               Sarah Butler
                                                                    Managing Director
     Economic Consulting
                                                                    National Economic Research Associates , Inc
                                                                    4 Embarcadero , Suite 400
                                                                    San Francisco , CA 94111
                                                                    +14152911000Fax+14152911010
                                                                    Direct dial:+ 1 415 291 1022
                                                                    sarah.butler@nera .com
                                                                    www.nera.com




                              SARAH BUTLER, M.A.
                                  MANAGING DIRECTOR


 Ms. Butler is an expert in survey research, market research, sampling, and statistical analysis.
 She has applied her expertise in a wide range of litigation and strategic business cases. Her
 litigation and project experience includes survey research, market research, the design of
 samples, and the statistical and demographic analysis of large data files in a number of areas
 including:


 Intellectual Property

    •   Trademark and Trade Dress Infringement: Design, analysis, and critique of surveys used
        to measure consumer confusion, secondary meaning, and dilution in trademark and trade
        design infringement cases.

    •   False and Misleading Advertising: Design, analysis and critique of surveys used to
        measure consumer perceptions and the materiality of advertising claims.

    •   Patent Infringement: Sample designs and surveys to the value of patented feature of a
        larger product and to establish rates at which infringing material exist in populations of
        products.

    •   Copyright infringement: Sampling plans and analysis of the rates of infringing material
        in populations of shared information (such as through websites or other sharing medium).


 Mass Torts/Class Actions

    •   Conduct surveys and design samples providing evidence on issues of commonality and
        consumers ' awareness of key documents or facts and reliance on representations.

    •   Analyze large databases of claims files to generate invoices, estimate future liabilities and
        calculate policy shares for insurer liabilities in asbestos, tobacco and pharmaceuticals.

    •   Design, analyze and critique surveys and sampling plans used to evaluate employment
        and promotion records. Review and design surveys for purposes of estimating key facts




                                                                             Exhibit 2
                                                                             Page 65
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 68 of 95 Page ID
                                  #:976
                                                                 Sarah Butler


         in labor class actions including time to complete activities, exempt/nonexempt activities,
         and meal and rest break issues.

 Antitrust

     •   Design, analysis and critique of surveys and other market research used as evidence of
         consumer purchasing and switching behavior in the areas of CPG, entertainment,
         automobiles, public transportation, sports and consumer electronics.

     •   Design, analysis and critique of surveys used to demonstrate consumer price sensitivities
         and willingness to pay.


 Prior to joining NERA, Ms. Butler worked in market research, conducting survey research, focus
 groups and in-depth interviews.


 Education

                  Temple University
                  Applied Sociology, coursework, exams and dissertation proposal complete
                  (2005).

                  Temple University
                  M.A. Sociology, (2000).

                  Trinity College, Dublin Ireland
                  M.Phil. (1997).

                  Wellesley College
                  B.A. Sociology and History (with honors). (1995).




 Professional Experience

 July 2006 - Present            Senior Consultant - Managing Director
                                NERA Economic Consulting
                                San Francisco, California, USA

 Oct 2005 - May 2006            Special Consultant
                                NERA Economic Consulting
                                London, England

 Jan 2003 - Oct 2005            Senior Analyst - Consultant
                                NERA Economic Consulting
                                Philadelphia, Pennsylvania, USA




 NERA Economic Consulting                                                                        2
                                                                          Exhibit 2
                                                                          Page 66
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 69 of 95 Page ID
                                  #:977
                                                                 Sarah Butler




 2002 - 2003                   Consultant
                               Integrated Marketing Associates
                               Bryn Mawr, PA, USA

 Oct 1998 - Jan 2002           Research Associate - Analyst
                               NERA Economic Consulting
                               Philadelphia, Pennsylvania, USA

 Sept 1998 - May 2003          Adjunct Professor
                               Temple University
                               Philadelphia, Pennsylvania, USA

 Jan 1997 -Feb 1998            Manager of Member Research
                               Society for Neuroscience
                               Washington DC, USA


 Expert Analysis and Testimony

 Clear Imaging Research, LLC v. Samsung Electronics Co. LTD and Samsung Electronics
 America.* United States District Court for the Eastern District of Texas Marshall Division.
 Report in patent matter. [Expert Report: December 23 , 2020. Deposition: January 8, 2021.]

 Patagonia, Inc. and Patagonia Provisions, Inc. v. Anheuser-Busch, LLC dba Patagonia Brewing
 Co.* United States District Court for the Central District of California Western Division, Los
 Angeles. Rebuttal report evaluating likelihood of confusion claims. [Expert Report: December 4,
 2020.]

 In the Matter of Certain Audio Players and Controllers, Components Thereof, and Products
 Containing the Same. United States International Trade Commission, Washington DC. Surveys
 to evaluate consumer interest in patented features of wireless speaker products. [Expert Report:
 November 13, 2020. Deposition: December 2, 2020.]

 Vicky Maldonado, et. al., v. Apple, Inc.* United States District Court, Northern District of
 California, San Francisco Division. Rebuttal conjoint survey testing damages claims. [Expert
 Report: March 13, 2020. Deposition: November 19, 2020]

 Jason DeCarlo v. Costco Wholesale Corporation and MBNR. * United States District Court
 Southern District of California. Survey and expert report to evaluate consumer perceptions of
 optometrists located at Costco. [Expert Report: November 13, 2020.]

 Javier Cardenas et al., Plaintiffs v. Toyota Motor Corporation et al., Defendants.* United States
 District Court Southern District of Florida. Survey and expert report to evaluate impact of




 NERA Economic Consulting                                                                            3
                                                                           Exhibit 2
                                                                           Page 67
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 70 of 95 Page ID
                                  #:978
                                                                 Sarah Butler


 disclosure about allegedly defective product feature. [Expert Report: October 20, 2020.
 Deposition: November 10, 2020.]

 Nirvana LLC v. Marc Jacobs International LLC. * United States District Court Central District of
 California. Survey related to secondary meaning. [Expert Report: September 8, 2020.
 Deposition: October 20, 2020.]

 Girl Scouts of the United States of America* v. Boy Scouts of America. United States District
 Court Southern District of New York. Review of survey report in a likelihood of confusion
 matter. [Expert Report: September 9, 2020. Deposition: October 16, 2020.]

 TreeHouse Foods, Inc., Bay Valley Foods, LLC, and Strum Foods, Inc.,* v. Keurig Green
 Mountain, Inc. United States District Court for the Southern District of New York. Surveys
 related to false advertising, and antitrust claims. Report on testing evidence. [Expert Reports:
 August 28, 2020.]

 American Dairy Queen Corporation v. W . B. Mason Co. Inc.* United States District Court for
 the District of Minnesota. Surveys related to fame , dilution, and likelihood of confusion. [Expert
 Report: August 28, 2020. Deposition: October 26, 2020.]

 Seven Networks, LLC v. Apple Inc.* United States District Court for the Eastern District of
 Texas Marshall Division. Conjoint survey and expert report related to mobile phone features .
 [Expert Report: July 13, 2020. Deposition: July 23 , 2020.]

 Brian Gozdenovich et al., v. AARP Inc ., AARP Services, Inc., AARP Insurance Plan,
 UnitedHealth Group, Inc., and UnitedHealthCare Insurance Company.* United States District
 Court District of New Jersey. Expert rebuttal report of survey related to estimating value. [Expert
 Report: July 9, 2020.]

 Barbara Lewis, et al., v. Rodan & Fields, LLC. * United States District Court Northern District of
 California Oakland Division. Survey and expert report to assess consumer perception about
 eyelash serum. [Expert Report: July 2, 2020. Deposition: July 20, 2020.]

 Austin Rugg v. Johnson & Johnson Consumer Inc.* United States District Court Norther District
 of California San Jose Division. Survey and expert report in a false advertising matter. [Expert
 Report: June 22, 2020.]

 New NGC, Inc. d/b/a National Gypsum Company, NGC Industries, LLC, and National Gypsum
 Properties,* LLC v. Alpinebay, Inc. Survey and expert report to evaluate likelihood of consumer
 confusion. [Expert Report: June 18, 2020. Deposition: August 6, 2020]

 Glaxo Group Limited* v. Respirent Pharmaceuticals Co., LTD. United States District Court
 Southern District of New York. Survey and expert report on likelihood of consumer confusion.
 [Expert Report: June 15, 2020.]




 NERA Economic Consulting                                                                           4
                                                                            Exhibit 2
                                                                            Page 68
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 71 of 95 Page ID
                                  #:979
                                                                 Sarah Butler


 Caryn Gorzo, et al., v. Rodan & Fields, LLC. * The Superior Court of California County of San
 Francisco. Survey and expert report to assess consumer perception about eyelash serum. [Expert
 Report: June 15, 2020.]

 Kaifi LLC v. AT&T Inc.; AT&T Corp.; AT&T Communications, LLC; AT&T Mobility, LLC;
 and AT&T Services, Inc.* United States District Court Eastern District of Texas Marshall
 Division. Survey and expert report related to patent infringement matter. [Expert Report: June 1,
 2020. Deposition: June 8, 2020.]

 CFA Institute v. American Society of Pension Professionals & Actuaries, et. al.* United States
 District Court for the Western District of Virginia, Charlottesville Division. Rebuttal survey
 evaluating claims of likelihood of confusion. [Expert Report: April 14, 2020. Deposition: May
 14, 2020.]

 Match Group LLC* v. Bumble Trading Inc., Bumble Holding, LTD., Badoo Trading Limited,
 Magic Lab Co., Worldwide Vision Limited, Badoo Limited, Badoo Software Limited, and
 Badoo Technologies Limited. United States District Court for the Western District of Texas,
 Waco Division. Secondary meaning survey and rebuttal report. [Expert Report: March 3, 2020.
 Rebuttal Report: March 27, 2020. Deposition: May 20, 2020.]

 ClearPlay, Inc. v. Dish Network, L.L.C. and Echostar Technologies, L.L.C.* United States
 District Court, District of Utah, Central Division. Expert report evaluating surveys used to
 inform allocation in patent infringement matter. [Expert Report: February 21 , 2020.]

 Toya Edwards and Jamal Erakat, et al., v. Walmart, Inc.* United States District Court, Central
 District of California. Survey and expert report to evaluate label statements on acetaminophen
 products. [Expert Report: January 23 , 2020. Deposition: February 7, 2020.]

 Ohio State Troopers Association, Inc., et al., & Miguel Porras v. Point Blank Enterprises, Inc.*
 United States District Court, Southern District of Florida. Survey and expert report to evaluate
 impact of disclosure about allegedly defective product feature . [Expert Report: January 17, 2020.
 Deposition: January 27, 2020.]

 In re: Windstream Holdings, Inc., et al., Debtors. Windstream Holdings Inc., et. al.* v. Charter
 Communications, Inc. and Charter Communications Operating, LLC. United States Bankruptcy
 Court, Southern District of New York. Chapter 11 , Case No. 19-22312 (RDD). Review of survey
 report in a bankruptcy matter. [Expert Report: December 5, 2019.]

 Paul Stockinger, et al., v. Toyota Motor Sales, U.S .A., Inc.* United States District Court, Central
 District of California. Survey and expert report to evaluate impact of disclosure about allegedly
 defective product feature. [Expert Report: October 21 , 2019. Deposition: November 5, 2019.]

 Thomas Allegra, et. al.* v. Luxottica Retail North America, d/b/a LensCrafters, United States
 District Court, Eastern District ofNew York, Brooklyn Division. Survey to evaluate consumers '
 willingness to pay for Accufit measurement system. [Expert Report: September 10, 2019.
 Deposition: December 5, 2019.]



 NERA Economic Consulting                                                                           5
                                                                            Exhibit 2
                                                                            Page 69
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 72 of 95 Page ID
                                  #:980
                                                                 Sarah Butler


 Sazerac Brands, LLC* v. Bullshine Distillery, LLC. In the United States Patent and Trademark
 Office Before the Trademark and Trial Appeal Board. Opposition No. 91227653 . Survey to
 assess consumer perception and association with alcohol brand. [Expert Report: September 4,
 2019. Deposition: October 30, 2019.]

 Collin Shanks v. Jarrow Formulas, Inc.* United States District Court Central District of
 California. Survey of coconut oil purchasers and response to conjoint survey in false advertising
 matter. [Expert Report: August 4, 2019.]

 X One* v. Uber Technologies, Inc. United States District Court Northern District of California.
 Survey of ride share app features . [Expert Report: August 2, 2019. Deposition: September 19,
 2019.]

 Belcher Pharmaceuticals, LLC v. Hospira, Inc.* United States District Court for the Middle
 District of Florida, Tampa Division. Review of survey report in false advertising matter. [Expert
 Report: June 28, 2019. Deposition: July 11 , 2019.]

 NIKE, Inc. v. Skechers U.S .A., Inc.* United States District Court, Central District of California.
 Survey and expert report related to design patent infringement. [Expert Report: June 20, 2019.
 Deposition: September 12, 2019.]

 State of Washington* v. TVI, INC., d/b/a Value Village. State of Washington King County
 Superior Court. Survey and expert report evaluating consumer perceptions of for-profit thrift
 store and donation center. [Expert Report: May 24, 2019. Deposition: July 17, 2019. Trial
 testimony: October 8, 2019.]

 Vital Pharmaceuticals, Inc. v. Monster Energy Company and Reign Beverage Company, LLC.*
 United States District Court Southern District of Florida. Survey and expert report related to
 consumer perception of names associated with energy drinks . [Expert Report: May 23 , 2019.
 Deposition: July 15, 2019.]

 Mahindra & Mahindra, Ltd. and Mahindra Automotive North America, Inc.* v. FCA US LLC.
 United States District Court, Eastern District of Michigan. Survey and expert report on
 secondary meaning. [Expert Report: May 10, 2019. Deposition: May 30, 2019. ITC Trial
 testimony: August 22, 2019.]

 Rex Real Estate I., L.P., v. Rex Real Estate Exchange, Inc.* United States District Court for the
 Eastern District of Texas, Sherman Division. Survey and expert report in trademark matter.
 [Expert Report: April 24, 2019.]

 adidas America, Inc., et al. v. Forever 21 Inc., et al.* United States District Court District of
 Oregon Portland Division. Survey and expert report in trade dress matter. [Expert Report: April
 4, 2019.]




 NERA Economic Consulting                                                                              6
                                                                           Exhibit 2
                                                                           Page 70
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 73 of 95 Page ID
                                  #:981
                                                                 Sarah Butler


 Crystal Hilsley vs . Ocean Spray Cranberries, Inc.*, Arnold Worldwide LLC. United States
 District Court Western District Southern District of California. Survey, expert report and rebuttal
 in false advertising matter. [Expert Report: April 1, 2019. Deposition: May 26, 2019.]

 Erin Allen et al. v. Conagra Foods Inc.* United States District Court Northern District of
 California San Francisco Division. Survey, expert report and rebuttal in false advertising matter.
 [Expert Report: March 30, 2019. Deposition: April 25 , 2019. Rebuttal Report: May 6, 2020.
 Deposition: May 30, 2020.]

 Tortilla Factory, LLC vs. GT's Living Foods, LLC*. United States District Court for The Central
 District of California. Expert report in false advertising matter. [Expert Report: March 29, 2019.]

 Obagi Cosmeceuticals LLC* v. ZO Skin Health, Inc. and Zein E. Obagi, M .D. JAMS Arbitration
 Proceeding. Survey and expert report in arbitration. [Expert Report: March 13, 2019. Deposition:
 April 18, 2019. Arbitration testimony: May 17, 2019.]

 Lodestar Anstalt v. Bacardi & Company Limited, Bacardi U.S.A., Inc., and Bacardi Limited.*
 United States District Court Central District of California, Western Division. Survey and expert
 report in trademark matter. [Expert Report: January 11 , 2019. Deposition: April 5, 2019.]

 James Pudlowski, Louis C. Cross, Ill, Gail Henry, Steve Henry v. St. Louis Rams, LLC, St.
 Louis Rams Partnership, 1TB Football Company, LLC*. United States District Court for the
 Eastern District of Missouri Eastern Division. Survey and affidavit to evaluate consumer
 perceptions of information related to the Los Angeles Rams. [Affidavit: January 11 , 2019.]

 People of the State of California vs. The Hertz Corporation, American Traffic Solutions, Inc.,
 ATS Processing Services, L.L.C., American Traffic Solutions Consolidated, L.L.C., PlatePass,
 L.L.C.* Superior Court of the State of California County of San Francisco. Survey and expert
 report on unfair competition and false advertising issues. [Deposition: January 10, 2019.]

 Riley Johannessohn, Daniel C. Badilla, James Kelley, Ronald Krans, Kevin R. Wonders,
 William Bates, James Pinion* v. Polaris Industries, Inc. United States District Court District of
 Minnesota. Conjoint survey and expert report related to ATVs. [Expert Report: November 16,
 2018. Expert Rebuttal Report: March 21 , 2019. Deposition: January 15, 2019.]

 Spangler Candy Company vs . Tootsie Roll Industries, LLC*. United States District Court
 Northern District of Ohio Western Division Toledo. Survey and expert report in trademark
 matter. [Expert Report: November 5, 2018 . Deposition: December 4, 2018 .]

 Kaylee Browning and Sarah Basile v. Unilever United States, Inc.* United States District Court
 Central District of California. Expert Report in false advertising matter. [Expert Report:
 November 5, 2018 . Deposition: November 19, 2018 .]




 NERA Economic Consulting                                                                             7
                                                                           Exhibit 2
                                                                           Page 71
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 74 of 95 Page ID
                                  #:982
                                                                 Sarah Butler


 American Automobile Association of Northern California, Nevada & Utah and A3 Mobility
 LLC v. General Motors LLC and Maven Drive LLC*. United States District Court Northern
 District of California San Jose Division. Survey and expert reports to evaluate likelihood of
 confusion. [Expert Report: November 1, 2018. Expert Rebuttal Report: November 28, 2018 .
 Deposition: December 6, 2018 .]

 Merck & Co., Inc., and Merck Sharp & Dohme Corp. v. Merck KGaA *. United States District
 Court District of New Jersey. Expert report to evaluate likelihood of confusion. [Expert Report:
 October 30, 2018. Deposition: February 6, 2019.]

 Scott R. Bernard v. Public Power, LLC* . In the Circuit Court of Cook County, Illinois County
 Department, Chancery Division. Survey and expert report to evaluate unfair and deceptive trade
 practices. [Expert Report: October 17, 2018.]

 MZ Wallace Inc. v. Sue Fuller, d/b/a/ The Oliver Thomas, and Black Diamond Group, Inc.*
 United States District Court Southern District of New York. Survey and expert report to evaluate
 likelihood of confusion. [Expert Report: September 14, 2018. Deposition: October 22, 2018 .]

 Kristian Zamber v. American Airlines, Inc.* United States District Court Southern District of
 Florida Miami Division. Survey and expert report to evaluate unfair and deceptive trade
 practices. [Expert Report: September 10, 2018. Deposition: October 19, 2019.]

 Thomas Blitz v. Monsanto Company.* United States District Court Western District of
 Wisconsin. Survey and expert report to evaluate liability and harm claims related to consumer
 perceptions in labeling matter. [Expert Report: July 30, 2018 . Deposition: August 8, 2018 .]

 State of Washington* v. Johnson & Johnson, Ethicon, Inc. Ethicon US, LLC. King County
 Superior Court State of Washington. Survey and expert report to evaluate unfair and deceptive
 trade practices. [Expert Report: July 27, 2018 .]

 Newmark Realty Capital, Inc.* v. BCG Partners, Inc. United States District Court Northern
 District of California San Jose Division. Expert report in trademark matter. [Expert Report: July
 6, 2018 . Supplemental Report: July 20, 2018. Deposition: September 18, 2018.]

 Steven A. Conner DPM, P.C. v. Optum 360, LLC.* United States District Court Eastern District
 of Pennsylvania. Expert report in Telephone Consumer Protection Act case. [Expert Report: June
 28, 2018 . Deposition: July 17, 2018 .]

 Advice Interactive Group, LLC* v. Web.Com Group, Inc. United States District Court for the
 Middle District of Florida Jacksonville Division. Expert report in copyright apportionment case.
 [Expert Rebuttal Report: June 18, 2018 . Deposition: June 29, 2018.]

 State of Washington* v. Comcast Cable Communications Management, LLC, et. al. State of
 Washington King County Superior Court. Survey and expert report to evaluate unfair and
 deceptive trade practices. [Expert Report: June 4, 2018 . Deposition: July 31 , 2018. Trial
 Testimony: December 11-12, 2018.]



 NERA Economic Consulting                                                                            8
                                                                          Exhibit 2
                                                                          Page 72
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 75 of 95 Page ID
                                  #:983
                                                                 Sarah Butler


 Global Brand Holdings, LLC* v. Church & Dwight Co., Inc. United States District Court
 Southern District of New York. Survey and expert report in trademark infringement matter.
 [Expert Report: May 21 , 2018. Rebuttal Report: June 15, 2018 . Deposition: July 11 , 2018 .]

 Josephine James Edwards v. Hearst Communications, Inc.* United States District Court for the
 Southern District of New York. Survey and expert report to evaluate consumer perceptions of
 information sharing. [Expert Report: April 16, 2018 . Deposition May 25 , 2018 .]

 Forever 21, Inc.* v. Gucci America, Inc., and Guccio Gucci S.p.A. United States District Court
 Central District of California Western Division. Survey and expert report in trade dress claims
 matter. [Expert Report: March 23 , 2018. Supplemental Report: April 12, 2018. Deposition May
 30, 2018 .]

 Masterbuilt Manufacturing, LLC v. Wal-Mart Stores, Inc.* United States District Court for the
 Middle District of Georgia Columbus Division. Expert report in patent infringement matter
 relating to consumer demand. [Expert Report: February 23 , 2018. Deposition: March 27, 2018.]

 Strategic Partners, Inc.* v. Koi Design, LLC. United States District Court Central District of
 California. Survey and expert report in trademark infringement matter. [Expert Report: February
 13, 2018 .]

 Hard Rock Cafe International (USA), Inc., and Tarsadia Hotels v. RockStar Hotels, Inc.* United
 States District Court for the Southern District of Florida Fort Lauderdale Division. Survey and
 expert report in trademark infringement matter. [Expert Report: February 12, 2018 .]

 Ghostbed, Inc. and Werner Media Partners, LLC d/b/a Nature ' s Sleep, LLC v. Casper Sleep,
 Inc., Red Antler, LLC and ICS, Inc.* United States District Court for the Southern District of
 Florida. Survey of awareness of mattress companies and advertising slogans. [Expert Report:
 January 2, 2018 . Deposition: January 23 , 2018.]

 Shelia Dashnaw, et. al. v. New Balance Athletics, Inc.* United States District Court Southern
 District of California. Review of expert report and contingent valuation/conjoint survey to
 evaluate consumer perceptions in false advertising claim. [Expert Report: November 8, 2017.
 Deposition: November 28, 2017.]

 State of Arizona v. Volkswagen AG, et. al.* Superior Court of the State of Arizona-Maricopa
 County. Declaration and research on purchasing behavior for luxury, specifically Porsche buyers.
 Survey of advertising materials and material impact on purchasing decisions. [Expert Report:
 November 10, 2017. Expert Report: December 14, 2017]

 Tri-Union Seafoods, LLC v. Otis McAllister, Inc.* United States Patent and Trademark Office
 before the Trademark Trial and Appeal Board. Survey and expert report on market parameters
 and customer perceptions. [Expert Report: September 27, 2017.]




 NERA Economic Consulting                                                                          9
                                                                          Exhibit 2
                                                                          Page 73
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 76 of 95 Page ID
                                  #:984
                                                                 Sarah Butler


 Martin Schneider, et. al. v. Chipotle Mexican Grill, Inc.* United States District Court Northern
 District of California. Review of expert report and contingent valuation/conjoint survey to
 evaluate consumer perceptions in false advertising claim. [Expert Report: September 15, 2017.
 Deposition: November 22, 2017.]

 ADT LLC, and ADT US Holdings, Inc., v. Vivint, Inc.* United States District Court Southern
 District of Florida Palm Beach Division. Expert report on sampling and data analysis. [Expert
 Report: July 24, 2017. Deposition: August 18, 2017.]

 Michael Kors, L.L.C.* v. Chunma USA, Inc. United States District Court Central District of
 California. Expert report on likelihood of confusion. [Expert Report: August 4, 2017. Deposition:
 October 31 , 2017.]

 Weems Industries, Inc. v. Plews, Inc.* United States District Court for Northern District of Iowa,
 Cedar Rapids Division. Expert report on likelihood of confusion. [Expert Report: May 1, 2017.
 Deposition: August 1, 2017.]

 Trevor Singleton et. al. v. Fifth Generation, Inc. d/b/a Tito ' s Handmade Vodka.* United States
 District Court for the Northern District of New York. Survey and expert report on false
 advertising issues. [Expert Report: April 21 , 2017. Deposition: July 10, 2017.]

 Mars Incorporated and Mars, Petcare US, Inc. v. The J. M. Smucker Company and Big Heart
 Pet, Inc.* United States District Court for the Eastern District of Virginia. Survey and expert
 report on likelihood of confusion. [Expert Report: April 6, 2017. Deposition: June 30, 2017.]

 Professional Liability Insurance Services, Inc. v. U.S. Risk, Inc. and Crystal Jacobs.* United
 States District Court for Western District of Texas, Austin Division. Expert report on likelihood
 of confusion. [Expert Report: April 4, 2017. Deposition: June 22, 2017.]

 Luxe Hospitality Company, Inc.* v. SBE Entertainment Group. United States District Court
 Central District of California. Survey and expert report on genericness. [Expert Report: March 6,
 2017. Deposition: March 30, 2017.]

 Desiccare, Inc. v. Boveda, Inc.* and Charles Rutherford. United States District Court for the
 Central District of California. Survey and expert report on false advertising issues. [Expert
 Report: December 5, 2016. Deposition: January 25 , 2017.]

 Scat Enterprises, Inc. v. FCA US LLC. * United States District Court for the Central District for
 California Western Division. Survey and expert report on likelihood of confusion. [Expert
 Report: November 21 , 2016.]

 YETI Coolers, LLC v. RTIC Coolers, LLC.* United States District Court Western District of
 Texas, Austin Division. Survey and expert report on secondary meaning. Rebuttal of reports on
 fame, secondary meaning and likelihood of confusion. [Expert Report: November 18, 2016.
 Deposition: January 13, 2017.]




 NERA Economic Consulting                                                                           10
                                                                           Exhibit 2
                                                                           Page 74
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 77 of 95 Page ID
                                  #:985
                                                                 Sarah Butler


 Lifeway Foods Inc. v. Millennium Products, Inc. d/b/a GT'S Kombucha/ Synergy Drinks/
 CocoKeifer LLC. * United States District Court Central District of California. Rebuttal report to
 Plaintiffs counsel 's survey. [Expert Report: October 17, 2016.]

 adidas America, Inc. et. al. v. Skechers USA, Inc.* District of Oregon. Portland Division.
 Surveys and expert reports to evaluate secondary meaning, likelihood of confusion, and brand
 recognition. [Expert Report: October 14, 2016. Deposition: January 10, 2016. Expert Report:
 November 6, 2015 . Deposition: November 24, 2015 . Preliminary Injunction testimony:
 December 15, 2015 .]
 In the Matter of Certain Potassium Chloride Powder Products. United States International Trade
 Commission, Washington DC. Survey to evaluate false advertising claims associated with
 pharmaceuticals. [Expert Report: October 13, 2016.]

 AMID, Inc.* v. Medic Alert Foundation United States, Inc. d/b/a Medic Alert Foundation and
 Justin Noland. Southern District of Texas. Houston Division. Expert report in trade dress
 infringement matter. [Expert Report: September 22, 2016. Preliminary Injunction Hearing
 Testimony: October 11 , 2016.]

 Surgiquest, Inc. v. Lexion Medical LLC* . District Court of Delaware. Expert report evaluating
 evidence in false advertising matter. [Expert Report: August 19, 2016. Deposition: October 7,
 2016. Trial testimony: April 10, 2017.]

 GIT-R-DONE Productions Inc.* v. GITERDONE C Store LLC. Southern District of Mississippi.
 Southern Division. Survey and expert report evaluating recognition and association of phrase
 with celebrity. [Expert Report: July 29, 2016.]

 State of Oregon* v. Living Essentials LLC and Innovation Ventures LLC. Circuit Court of the
 State of Oregon. Survey and analysis used as evidence in false advertising matter. [Trial
 Testimony: July 6, 2016. Rebuttal testimony: July 19, 2016.]

 Teferi Abebe Bikila. et. al. v. Vibram USA, Inc. et. al.* District of Washington at Tacoma.
 Survey and expert report to evaluate awareness and potential confusion related to athlete
 endorsement. [Expert Report: June 21 , 2016. Rebuttal Report: August 23 , 2016.]

 Noah Silver-Sky, Fabian Lozano, and Jorge Rodriguez; and ROES 1-400 v. SRAC Holdings I,
 INC., Strategic Restaurants Acquisition Company, LLC, Strategic Restaurants Acquisition
 Company II, LLC, Strategic Restaurants Acquisition Corp.* American Arbitration Association -
 Commercial Arbitration Tribunal. Statistical sample, analysis, and expert report on the impact
 and commonality of edits to workers time. [Expert Report: May 23 , 2016. Deposition: August
 30, 2016.]

 Homeland Housewares, LLC and Nutribullet, LLC v. SharkNinja Operating LLC.* Central
 District of California, Western Division. Survey and expert report to evaluate misleading
 advertising claims. [Expert Report: February 19, 2016. Deposition: April 18, 2016.]




 NERA Economic Consulting                                                                         11
                                                                          Exhibit 2
                                                                          Page 75
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 78 of 95 Page ID
                                  #:986
                                                                 Sarah Butler


 OuickChek Corporation* v. Gold Associates, Inc. District of New Jersey. Survey and Report on
 likelihood of confusion. [Preliminary Report: January 5, 2016.]
 TOD ' S S.p.A.* v. Mycoskie, LLC Respondent. United States Patent and Trademark Office -
 TT AB. Survey and Expert report on likelihood of confusion. [Expert Report: December 15,
 2015.]
 Razor USA LLC* vs . Vizio, INC. Central District of California. Survey and expert report to
 evaluate likelihood of confusion. [Expert Report: August 13, 2015. Deposition: September 14,
 2015.]

 In Connection with Sprint Communications Company L.P. and Sprint Spectrum L.P.* v.
 Comcast Cable Communication LLC et al. Eastern District of Pennsylvania. Conjoint survey and
 expert report to evaluate consumer preferences for particular features of cable packages. [Expert
 Report: June 17, 2015 . Reply Report: July 29, 2015. Deposition: April 14, 2015.]

 Select Comfort Corporation; and Select Comfort SC Corporation* v. John Baxter; Dires LLC;
 Scott Stenzel; and Craig Miller and Digi Craft Agency and Direct Commerce. District of
 Minnesota. Survey and expert report for evidence of secondary meaning. [Expert Report: May
 20, 2015 . Deposition: June 16, 2015 . Trial testimony: October 9, 2017.]

 In the Matter of Certain Footwear Products. United States International Trade Commission,
 Washington DC. Survey to evaluate secondary meaning associated with footwear. [Expert
 Report: April 17, 2015 . Rebuttal Report: May 13, 2015. Deposition: May 19, 2015 . Testimony
 before the International Trade Commission: August 6, 2015 .]

 Circle Click Media LLC, Metro Talent LLC, and CTNY Insurance Group v. Regus Management
 Group, LLC, Regus Business Centre LLC, Regus PLC and HO Global Workplaces LLC.*
 Northern District of California. Survey of business consumers used to address class certification
 and false advertising claims. [Expert Report: April 1, 2015 . Deposition: May 6, 2015.]

 In re Determination of Royalty Rates and Terms for Ephemeral Recording and Digital
 Performance of Sound Recordings. Before the United States Copyright Board. Survey and
 Expert Report on consumer substitution of various music listening options. [Expert Report:
 February 24, 2015. Deposition: March 27, 2015 . Hearing Testimony: May 29, 2015 .]

 Larry Butler, Joseph Leonard, Kevin Barnes, Victor Matos, Alfred Blair, and Martin Champion,
 Individually and On Behalf of All Others Similarly Situated* v. Sears, Roebuck and CO.
 Northern District of Illinois -Eastern Division. Surveys, statistical analysis and Expert Report
 on issues of experienced rates and consumer preference for machines with product defects .
 [Expert Report: February 2, 2015.]

 * Retaining party




 NERA Economic Consulting                                                                       12
                                                                         Exhibit 2
                                                                         Page 76
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 79 of 95 Page ID
                                  #:987
                                                                 Sarah Butler


 Publications and Presentations

 "A tale of two cups: Acquired distinctiveness and survey evidence before the TTAB." (May-June
 2020), with Healey Whitsett. The Trademark Reporter.

 "Survey response bias and the 'privacy paradox': Evidence from a discrete choice experiment."
 (May, 2020), with Garrett Glasgow in Applied Economics Letters. DOI:
 10.1080/ 13504851.2020.1770183.

 NAD Panel - "Consumer Perception Survey Design Safeguards & Pitfalls." National
 Advertising Division Annual Meeting, New York, NY (September, 2019).

 INTA Panel- "Surveys in the Brave New World: Designing and Using Survey Evidence in the
 Age of Online Shopping, Influencers and Hashtags." Annual Meeting, Boston MA (May, 2019).

 "The value of non-personally identifiable information to consumers of online services: evidence
 from a discrete choice experiment," (2016) with Garrett Glasgow in Applied Economics Letters,
 DOI: 10.1080/ 13504851.2016.1197357.

 "Using Survey Methods to Demonstrate the Value of Personal Information and Privacy" (May
 2015) Panel on Privacy, Security and IRBs -American Association for Public Opinion
 Research, Annual Meeting, Hollywood Florida.

 "Battle of the Experts-Deploying the Proper Scientific Methodology for Supporting or
 Challenging Claims" (March 13, 2015) invited panelist at the Advanced Forum on Resolving &
 Litigating Advertising Disputes.

 "Effective Use of Surveys in Trademark Litigation," (August, 2014) Knowledge Group
 Webinar.

 "The Use of Statistical Sampling Post-Duran," (August, 2014) Law 360.

 "The Value of Personal Information to Consumers of Online Services: Evidence from a
 Discrete Choice Experiment," (June 19, 2014). National Economic Research, Inc.

 "An assessment of the nonmarket benefits of the Water Framework Directive for households in
 England and Wales," with Metcalfe, Baker, Andrews, Atkinson, Bateman, Carson, East, Gueron,
 Sheldon and Train in Water Resources Research, 48:W10516. (Paper awarded Editor's Choice
 Award for 2013).

 ABA Webinar "The Use of Surveys in Advertising Substantiation" (June 23, 2011).

 "Meeting the New Standards for Reasonable Royalties," (February, 2011) with Mario Lopez.
 Law360.




 NERA Economic Consulting                                                                      13
                                                                         Exhibit 2
                                                                         Page 77
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 80 of 95 Page ID
                                  #:988
                                                                 Sarah Butler


 "Survey Evidence in False Advertising Cases," (Winter, 2010). The Antritrust Trial Practice
 Newsletter.

 "The Use of Surveys in Litigation: Recent Trends," (April, 2010) with Kent Van Liere. National
 Economic Research Associates, Inc.

 "Emerging Issues in the Use of Surveys in Trademark Infringement on the Web," with Kent Van
 Liere. Paper published in the Advanced Trademark & Advertising Law Conference proceedings,
 September 2007, Seattle, WA.

 "An Analysis of the Hypothetical Situations in Willingness to Pay Studies." Paper presented at
 the July 2006 Thematic Seminar "Quality Criteria in Survey Research," hosted by World
 Association for Public Opinion Research, Lake Como, Italy.

 "Use of Surveys in Intellectual Property Disputes," (2005) with Eugene P. Ericksen, in Economic
 Approaches to Intellectual Property Policy, Litigation and Management Issues, Gregory K.
 Leonard and Lauren J. Stiroh (eds.) National Economic Research Associates, Inc.

 "Response Rate Standards : Lessons from the 2004 Presidential Polls." Paper presented at the
 2005 Annual Meeting of American Association of Public Opinion Research, Miami Beach, FL.

 "Using Surveys to Determine Damages in Patent Infringement Cases" presented at Calculating
 and Proving Patent Damages workshop, March 2004 Charlotte, NC.

 "Using Surveys to Determine Damages in Patent Infringement Cases" presented at Calculating
 and Proving Patent Damages workshop, January 2004 San Diego, CA.

 "Using Surveys to Determine Damages in Patent Infringement Cases" presented at Calculating
 and Proving Patent Damages workshop, June 2003 , McLean, VA.

 Professional Associations

 Member, American Association of Public Opinion Research and World Association for Public
 Opinion Research, Member, American Statistical Association, Member, American Bar
 Association, Intellectual Property Section, Member, International Trademark Association
 (INT A), Reviewer for Trademark R eporter, Member, American Marketing Association.




 NERA Economic Consulting                                                                         14
                                                                         Exhibit 2
                                                                         Page 78
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 81 of 95 Page ID
                                  #:989




                       Exhibit B




                                                         Exhibit 2
                                                         Page 79
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 82 of 95 Page ID
                                  #:990



                                           Exhibit B
                                     Materials Considered


 Court Documents
       Complaint and Demand for Jury Trial, Thrive Natural Care, Inc., v. Le-Ve! Brands, LLC,
       United States District Court Central District of California, Case No. 2:21-cv-2022 , dated
       March 4, 2021 .
       Plaintiffs Opening Brief in Support of Motion for Preliminary Injunction, Thrive Natural
       Care, Inc., v. Le-Ve! Brands, LLC, United States District Court Central District of
       California, Case No. 2:21-cv-2022-DOC-KES, dated March 5, 2021.


 Expert Reports and Declarations
       Expert Report of Rob Wallace in the Matter of Thrive Natural Care, Inc. v . Le-Vel
       Brands, LLC., dated March 2, 2021.
       Declaration of Drew S. Hoffman, Thrive Natural Care, Inc., v. Le-Ve! Brands, LLC,
       United States District Court Central District of California, Case No. 2:21-cv-2022 , dated
       March 22 , 2021.


 Survey Literature
       Diamond, S. S. (2011). "Reference Guide on Survey Research," Reference Manual on
       Scientific Evidence, Committee on the Development of the Third Edition of the
       Reference Manual on Scientific Evidence; Federal Judicial Center; National Research
       Council, pp. 395-420.

       Edwards, G. K. (2012). "The Daubert Revolution and Lanham Act Surveys," in
       Trademark and Deceptive Advertising Surveys: Law, Science, and Design, Diamond, S.
       S. & Swann, J. B. , American Bar Association, pp. 346-347.

       Simonson, I. & Kivetz, R. (2012) . "Demand Effects in Likelihood of Confusion
       Surveys," in Trademark and Deceptive Advertising Surveys: Law, Science, and Design ,
       Diamond, S. S. & Swann, J. B. , American Bar Association, p . 251 .

       Swann, J. B. (2012). "Likelihood of Confusion," in Trademark and Deceptive
       Advertising Surveys: Law, Science, and Design, Diamond, S. S. & Swann, J. B.,
       American Bar Association, p . 54.

 Websites

       https ://le-vel.com/

       https ://le-vel.com/Products/THRIVE/Skin


                                                                                                    1

                                                                         Exhibit 2
                                                                         Page 80
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 83 of 95 Page ID
                                  #:991



    -   https://thrivecare.co/

    -   https://thrivevitamin.le-vel.com/Shop




                                                                           2
                                                         Exhibit 2
                                                         Page 81
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 84 of 95 Page ID
                                  #:992




                           Exhibit C




                                                         Exhibit 2
                                                         Page 82
                                     Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 85 of 95 Page ID
                                                                       #:993
                    l~Ve.                                                         THE BRAND          THRIVE        ACHIEVEMENTS             CUSTOMER           CLOUD OFFICE           J: Iii




                                                                          T . ~R I V

                  Ar!•
                                                                     ...,.
                                                                             C - _-· ·
                                                                                 --
                                                                     r,

                                              w,,, ...
                                              ~.;,,
Exhibit 2
Page 83




     .l'3VeJ               Terms Contact                                                                                                                                         '# @       a
                                                                                                                                                                             E11Ql15..h Esoaflol

     a,.:.021 LE-Vil. - The trademarks appearing. througioL't this slie bekmg to l~\'el Brands, L!...G afld a~ regtst?~d; pending T1:'!Jl$lra1frni, or protected by·comr,on law rights or
     otl'\!?Mise are used wrth the permlsslon of others orcongJ!rn.e fa[~ 1.Jse
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 86 of 95 Page ID                 THE BRAND           THRIVE         ACHIEVEMENTS                                   CLOUD OFFICE

                                  #:994




                                           --  ..... ,..                                                                                       SKIN




                                                                                    THRIVE SKIN
                      Powerful soothing and
                       calming antioxidant
                                                                                     INFINITE CBD CORRECTING SERUM
                                                                                    Enriched with CBD Oil
              Supports collagen production &
                  surface cell turnover                                             A balance of nature. science and CBD Innovat1on. working harmoniously to provide a
                                                                                    tuxunous htgh performance Facial Serum_ Excellent for all skin types, this propnetary
                                                                                    Serum helps reduce the negative results of oxIdauve stress {such as redness, fine lines,
                 Helps reduce negative results                                      and skm roughness). increases mrnsture and reduces the appearance of fines and
                  of oxidative stress, such as                                      wrinkles
                  redness, fine lines, and skin
                           roughness

                       Increases moisture and                                       SYSTEM OVERVIEW
                                                                                    ENZYME PEEL
                     reduces the appearance of                                      COR ~ECTING SERUM
                          lines and wrinkles                                        MOISTURIZING ELIXIR

                                                                                    DETOX PURIFYING BAR
                                                                                    CHARCOAL ACTIVATED MASK
                                                                                    HAND AND FOOT CREAM
                                                                                    SKIN AND HAIR PEPTIDE GEL
                                                                                    DETOX BODY SCRUB




                                                                                   THE FOUNDATION OF                        THRIVE PLUS PRODUCTS
                                                                                   THE THRIVE EXPERIENCE                    FOR EVEN GREATER RESULTS


                                                                                  •-             RIV'     M                   ~ D,-TA~                                  II        SGT REST

                                                                                   l!!I        HRIV       w                 ltl Bi.-c                                   II        SGT FORM

                                                                                   m         -HRIV        MX  1

                                                                                                                                      T' 1ST                            r/!J PuRE
                                                                                   II        THRIV'       D"T               e         TREA-MEA,                         II        EXPAND


                                                                                                                            a          )FTRE< ,ARG[                     Iii       CAFE


                                                                                                                                                                        il "RO
                                                                                                                                                                       •
                                                                                                                                      ~..,. ULTRA



                                                                                                                            m          ,cAC< ..ASEL


                                                                                                                                            TE u\E .c
                                                                                                                                                                                  THRIVEFIT

                                                                                                                                                                                  DRIED BEEF BITES


                                                                                                                                                                        .         BLAST

                                                                                                                            m         ,c- •VATE                         m         SCULPT

                                                                                                                            l l 1:1rv'F                                 ~ RESTORE
                                                                                                                            II        R LANCE                               p      10PC0RN        CHIPS


                                                                                                                                         .T MOVE




            +TheHstall!fM!IGl'IIIYl!ootbeen8Yillualeat,ytheFDOOi1ridOrug~Thl!.producl1J1nol•ntenee010cureorp,wen\il,ll)'dtsene-KeepofOl.lread!olchklr91.Hot---blrldr,,aualsunder18
                of age lfyouarepregoant0<lnn11Nding 00flSMII • doclorbeloreusing lhsproducL ft you.re lilkingMf1m• docilt.on, orhavl! • nylyl)II olmedical is.sue. C011s.ulr.Wllh • doclorbeforRuMng lhs product.
            year11




                                                                                                                                                                                            f     "'@          a

                                                                                                                                                                                     Exhibit 2  Eg   _i,   E


                                                                                                                                                                                     Page 84
              -    L ·Vcl.                                                                                                                                                              t-
              lerw        l:e1:wtthtl      p
                     Case 2:21-cv-02022-DOC-KES
                      The Brand· THR IVE· Achievements Document    22-2Office
                                                        Customer Cloud    Filed 03/22/21 Page 87 of 95 Page ID 'J!!!:                                                                     0
                                                                 #:995




                                                                                                                                                                        " iil(jj
                                                                                                                                                                                  I
                                                                                                                                                                                      •
                                                                                                                                                                                  •.


                                                               BY
                                                                                                               !"'




                Customer Login

                Username
                                                                                                                                        .1
                                                                                                                       Don't have an account yet?
                Password

                                                                                                                Becoming a Le-Vel Customer is free and easy!


                                                  Login
                                                                                                                                      Get Started



                                    Forgot Password? J Promoter Login
Exhibit 2
Page 85




                     This login form is for Customers Only. Promoters can login here.




            Q)L9VeI             Terms      Contact                                                                                                                 f     w    @        a
                                                                                                                                                                       English Espanol

            ©2021 LE-VEL- The trademarks appearing throughout lhts Stle belong io Le-Vel Brands, i.LC and are registered, pending reg1strat.Jon, or protected by common law nghts or
            otherwiSe are used with the penmss1on ot others or constitute fa,r USe.
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 88 of 95 Page ID
                                  #:996




 Find a Le-Vel Promoter




                  To order THRIVE products, we'll connect you with a Le-Ve! Promoter
                  first.
                  Start with selecting your country:


                                  Austra lia
                                          1

                                                                                 •       Canada



                     :1:
                      ~,          United Kingdom                                         New Zealand


                      lll§        United States                                          Brunei Darussalam


                                  Hong Kong                                              Indonesia


                      ~ Malaysia                                                         Philippines


                      iiiiiiiil   s.mgapore
                                                                               ---       Thailand


                                  Viet Nam




 -l9VeI                    Terms Contact

                                                                                                                                Erigflsh Espanol

 ·~202 LE-VEL- The trademarks appearing tl>roUghoot ~ site beloog tc LE:-Vei ilrand'i, UC ano are rcg:stered, perd ing reg·stra.:on or prn~eded
      1

 by COMmOll la'N nghts or ottrerw,se are US.eel the pennlssion of olher5 or cor.stfurte fa, ruse,




                                                                                                             Exhibit 2
                                                                                                             Page 86
                          Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 89 of 95 Page ID
                                                            #:997


            Fjnd a Le-Vel Promoter




                              Please confirm your referring Promoter.

                                @ I was referred by a. Le-Vel Prorroter

                                0   I was oot referred by a Le-Ve' Promoter. Please assign me one.


                                0   I was not referred by a le-Ii~ Promoter. J would like to se,m:h fa,; 4llne.




                                                                                                                   l   Back      j    Co,n1irme
Exhibit 2
Page 87




            8)l-9Ve.                Terms      Contact                                                                                              f     w@           a
                                                                                                                                                        Engli!ih Espanol

            ©2021 LE-VEL- The trademarks appearing           llghout trus    sfte belong to Le-Vel Brands, UC and .are .regtstered, per:d Ing regfstratiao, or protected
            by co--nmon law righB or otilerwise are used       the f)efll'lission of oi.hers or constit.rte: fair i.J.Se.
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 90 of 95 Page ID
                 Find a Le-Vel Promoter
                                        #:998



                               CONGRATULATIONS! Your promoter is
                               Please create your Customer account below.




                               Become a customer. ..

                               First Name




                               Last Name




                               Phone Number

                                 + I 1123) 456 7890


                               lnstagram Usemame

                                 @username


                               facebook Username




                               Email Address




                               Choose Usemame




                               Password




                               Confirm Password




                                                                                      Back        Cre.ate Customer Account




               eit9VeI              Terws Contact

                                                                                                                                        Exhibit 2
                                                                                                                                    Eng.shbp.nnoi

               e2021 LE-VE' -'f"'lebademancsappeanrottwougt,o,.rttnssilebe!or:gto .e-\A:; Blands.tlC6r.:1 -eregisterf:,-i pefld]nwreg!Strat-.,.or~
               bytDIT.mon IN ghbacitherw!seare.use:!vliththl::perm'sslonc!otr.ersor~ta-r.a:e,.
                                                                                                                                        Page 88
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 91 of 95 Page ID
                                  #:999             Welcome! Your .Account tl a!> BP+-n Creatf"d




                                     Welcome Test! We are so glad you 're here You've Just Joined
                                     m1lhons around the globe who are THRIVING Bettye Shelton, a
                                    Le-Vel Brand Promoter, should be reaching out shortly to answer
                                     any questions you have regarding the company and our award
                                                                 wmmng products




                           In the meantime don't wait to start the THRIVE Experience.
                                           Here are two great options just for you:



                                    2-WEEK THRIVE Experience /
                                    $100
                                    Get ready for an amazing two weeks of
                                    filling your nutntional gaps and getting
                                    your health on track' The THRIVE
                                    Experience was designed for nutntlonal
                                    support, weight management, appetite
                                    management support, lean muscle
                                    support, mental acuity, Joint support
                                    and more

                                    ENOUGH THRIVE FOR 2 WEEKS

                                    Learn more about the
                                    THRIVE Expenence


                                          ORDER NOW




                                    4-WEEK THRIVE Experience/
                                    $150
                                    You deserve rt' Commit to self care with
                                    a full month of the THRIVE Experience
                                    Designed for nutritional support, weight
                                    management, appetite management
                                    support, lean muscle support, mental
                                    acuity, Joint support and more, the
                                    THRIVE Experience will make you look
                                    and feel like never before

                                    ENOUGH THRIVE FOR 4 WEEKS

                                    Learn more about the
                                    THRIVE Experience


                                          ORDER NOW




                                          ms   Contac1                                                  f " ® a
                                                                                                                   Exhibit 2
                    c;._
                    by
                             vU  '.he~~lnQ.qlOJI                   'lgtDLe\iell!raf';
                            --ngtno, ~-"u:st("Wltt ,e:,ermis:w,nct ~         ~
                                                                                          rtne1-   ~~~ng~   en:,
                                                                                                                   Page 89
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 92 of 95 Page ID
                                 #:1000


                                             BE SURE TO CREATE AN
                                             autcship profile
                                                         TO LOCK IN
                                             wholesale pricing


                   THRIVE Experience Packs                                                                                                  v




                                                                                 THRIVE Experience • 2 Week Pack

                                                                                                Price:   $100.00


                                                                                    Autosh'p Program           Today's Order


                                                                                            0                       0




                   VIEW DETAILS


                                                                                 THRIVE Experience • 4 Week Pack

                                                                                                Price:   $150.00


                                                                                    Autosh:p Program           Today's Order


                                                                                            0                       0




                   VIEW DETAILS



                                                                            THRIVE Experience - Couples 4 Week Pack

                                                                                                Price:   $300.00


                                                                                    Autosh•p Program           Today's Order


                                                                                            0                       0




                   VIEW DETAILS



                   THRIVE Experience 1, 2, 3                                                                                                v




                   THRIVE Plus Line                                                                                                         v




                   THRIVE SKIN                                                                                                              V




                   Other Items                                                                                                              v




                                                                                                   Autoship Progra m (O):          USO $0.00
                                                                                                         Today's Order (0):        USO $0.00

                                                                                                                   E~tyCart    l&d-ti



             8)L9VeJ               Terms    Contact


                                                                                                                                    Exhibit 2
                                                                                                                                     Eng6sh £,pallal

             e2021 LE-VU-The tradem..-113appeanrottrougnout tniSSJte- be!or.g to 1-ie-Ve< Brands, L.Card.areregistered,pend.~g regi'itratian. O f ~
             by COffilT'.0'1 aw rights er otherwise are lad wrttt ttltc permis5lon ti otbm or c.011.stittrte ra·r use.
                                                                                                                                    Page 90
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 93 of 95 Page ID
                           ~ \ autosh1p
                          li!l:Tl'Tal
                             ~
                                       #:1001
                                      '? profile
                                       '\

                               expe11e-:ec
                                                 (i
                                               OE SURE    C,EA,f "

                                                      TD LOCK N
                                               wholesale pncmg
                                                                                 1-• •i               1


                                                                                                      I.
                                                                                                  ;


                             THRIVE Expef1ence Pacb                                                                 "


                             THRIVE b.pei1c>nl~123                                                                  "


                             THRIVE Plusl1rw                                                                        "


                             THRIVE SKIN                                                                            "


                                                                      TMRIVESKIN-lSlepSyshm

                                                                              ""'-~ SlBS.00




                                                                   THIUVE SION - Skinc.1tS1mpk Kit

                                                                               """' $75.00




                                                                THIUVlSKIN.lnfl.,MCIIDinzynw-1

                                                                               ,,_ $62.00




                                                              THRIVE SICIN -111fWt.CIO Cotrecling S..rum

                                                                               """' $62.00




                                                          THltlVf SKIN -11\flnlta CBD AM/PM Moisturizing Elixir

                                                                               1tw S62.00




                                                            THRIVt5KtN -1..tlnit1tOallyDetc,~ Purityi11g8ar

                                                                               Ill'«    $44.00
                                       X
                                       SKIN




                                                                               ""'"' S38.00




                                                          THRMSKIN - lnll•"9MaM&tF-~atMC,-,.

                                                                               """' \28.00




                                                             THIUVI SKIN . lnfinlto Skio, Iii !,air Peptide Gel

                                                                               """' S56.00




                                                                               .._ S3]00




                             Other Items                                                                            ,,




                          ,mlo,).7cr                                                                                          Exhibit 2
                                                                                                                              Page 91
                                                                                       Auloshpl'fogram fll:       USOSO.OO
                                                                                           Toda/lOmN I'll:=       USO SO.CO
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 94 of 95 Page ID
                                 #:1002
                           .._.'\\
                           IJ!l:1l'J,I
                            exµt:riex;e
                                                   ,.,u,,,o"""   "
                                                   autosh1p prof!!e
                                                             TO l OCK         N
                                                                                                     -rr·~·n
                                                                                                      •
                                                                                                                      I      I,' '•111
                            ~                      wholesale pnc,ng                                                   1•         .,. ,
                                                                                              -                  ,<                   •
                                                                                                                                      ,


                            THRIVE Experience Packs                                                                               ¥




                            THRIVE Expenence1 2 3                                                                                 ¥




                            THRIVE Plus Line                                                                                      ¥




                            T'-iRI\/E SK N                                                                                        ~




                                                                                    lHRIVESKIN-3StepSyslem

                                                                                           1rc~      S185.00




                                                                                            ,- S7S.00




                                                                                            P.<><$62.00




                                                                                            P,<r: $62.00




                           THRIVESKIN-lnfini~CBDCorNdin9S.1un,on 1 mj

                           Abalan~ofnatures<M'ncearulCIIDinno,•ai:ior,,1110'1<1'11)harmoniouslytopiovioeakl,uOOushigM
                           1>4rfonm,nc• >aaajSonn,.hcollontloral d<intyp<>,,thi<propnQl,rySorumh• lp,,.ducothenogativ•
                           ne,ulbofmcid!!li111e,tres,(,uch"'redne,.,,finelin<>,andskinrot.g"ne,>1,incr,,.,,,,moi,tuneind
                           ,educes !he appearance of line> •rid wrin~lt'S.




                                                                                            """'$62.00




                                                                         THRIIIESKIN-lnfiniteOailyDoto.?urilyingB~r

                                                                                            "'-$44.00
                                          ><
                                         SKIN




                                                                                            ,_ $38.00




                                                                      1HRlVESKIN.lnfiniteHandl!I.Foo1bpara!iw Cream

                                                                                            ,...,$28.00




                                                                             THRIVESKIN-lnlinite SkinlllH;,irPcptideGcl

                                                                                            "'"" $56.00




                                                                                            p.i(r.    $32.00




                                                                                                                                          Exhibit 2
                                                                                                                                          Page 92
                                                                                                     .o...to>h•pPrugrant ~
                                                                                                          To<lay"soroer·o:
Case 2:21-cv-02022-DOC-KES Document 22-2 Filed 03/22/21 Page 95 of 95 Page ID
                                 #:1003




               Exhibit 3
          to the Declaration of
           Shauna E. Woods


  REDACTED VERSION OF DOCUMENT
  PROPOSED TO BE FILED UNDER SEAL
